 



Exhibit 10(aa)

DP PARTNERS

STANDARD INDUSTRIAL LEASE

(NET-NET-NET)

Lease Date: February 22, 2005

DP Industrial, LLC, Landlord

and

CDW Logistics, Inc., Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  LEASE TERMS     1  
2.
  DEMISE AND POSSESSION; CONSTRUCTION OF PREMISES     3  
3.
  BASE MONTHLY RENT; ALLOWANCES     7  
4.
  COMMON AREAS     9  
5.
  ADDITIONAL RENT     10  
6.
  SECURITY DEPOSIT     13  
7.
  USE OF PREMISES: QUIET CONDUCT     14  
8.
  PARKING     15  
9.
  UTILITIES     15  
10.
  ALTERATIONS, MECHANIC’S LIENS. RETURN CONDITION     16  
11.
  FIRE INSURANCE: HAZARDS AND LIABILITY INSURANCE     17  
12.
  INDEMNIFICATION AND WAIVER OF CLAIMS     18  
13.
  REPAIRS     19  
14.
  SIGNS, AND LANDSCAPING     20  
15.
  ENTRY BY LANDLORD     20  
16.
  ABANDONMENT     20  
17.
  DESTRUCTION     20  
18.
  ASSIGNMENT, SUBLETTING AND TRANSFERS OF OWNERSHIP     21  
19.
  BREACH BY TENANT     21  
20.
  REMEDIES OF LANDLORD     22  
21.
  SURRENDER OF LEASE NOT MERGER     24  
22.
  ATTORNEYS FEES/COLLECTION CHARGES     24  
23.
  CONDEMNATION     24  
24.
  RULES AND REGULATIONS     24  
25.
  ESTOPPEL CERTIFICATE     24  
26.
  SALE BY LANDLORD     25  
27.
  NOTICES     25  
28.
  WAIVER     25  
29.
  HOLDOVER     25  
30.
  DEFAULT OF LANDLORD/LIMITATION OF LIABILITY     25  
31.
  SUBORDINATION     26  
32.
  DEPOSIT AGREEMENT     26  
33.
  GOVERNING LAW     26  
34.
  NEGOTIATED TERMS     26  
35.
  SEVERABILITY     27  
36.
  BROKERS     27  
37.
  QUIET POSSESSION     27  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
38.
  MISCELLANEOUS PROVISIONS     27  
39.
  CHANGE ORDERS     28  
40.
  SPECIAL PROVISIONS     28  
41.
  OPTIONS TO EXTEND LEASE TERM     28  
42.
  RIGHT OF FIRST OFFER ON ADJACENT BUILDING SITE     29  
43.
  PURCHASE OPTION     30  
44.
  UNTENANTABILITY     33  
45.
  MEMORANDUM OF LEASE     33  

-ii-



--------------------------------------------------------------------------------



 



DP Industrial, LLC

STANDARD INDUSTRIAL LEASE (the “Lease”)

(NET-NET-NET)

For Landlord Use Only:
Building #:
L/A:

Lease Date: February 22, 2005

Landlord: DP Industrial, LLC, a Delaware limited liability company, located at
1200 Financial Boulevard, Reno, Nevada 89502.

Tenant: CDW Logistics, Inc., an Illinois corporation

1. LEASE TERMS

     1.01 Premises: The “Premises” referred to in this Lease shall mean the
approximately five hundred thirteen thousand, two hundred and forty (513,240)
square feet of Rentable Area (as defined below) to be located in the Building
(as defined below). For purposes hereof, the “Premises” shall mean and refer to
the Building measured from the “drip-line” of the Building in accordance with
the Measurement Method, as defined in Section 1.08 below.

     1.02 Land, Property and Building: The “Land” shall mean the real estate
legally described on Exhibit “A-1” attached hereto. The “Building” shall mean a
concrete tilt-up building to be constructed by Landlord (as more particularly
set forth herein) on the Land, the approximate dimensions and location of which
are shown on the site plan attached hereto as Exhibit “A-2” (“Site Plan”). The
Building shall have approximate dimensions of 470 feet x 1,092 feet (it being
agreed that under no circumstance may the exterior Building width be greater
than 470’) with 50’ x 50’ bays and 60’ staging areas. The Building will be
located in North Las Vegas, Nevada, at the southwest corner of Bay Lake Trail
and Alexander Road. The “Property” shall constitute the Land, the Building and
all other structures and improvements installed and/or located at the Land from
time to time, together with all easements and other rights appurtenant thereto.

     1.03 Tenant’s Notice Address: CDW Logistics, Inc., 200 N. Milwaukee Avenue,
Vernon Hills, Illinois 60061, Attn: Chief Financial Officer; with a copy to CDW
Corporation., 200 N. Milwaukee Avenue, Vernon Hills, Illinois 60061, Legal
Department, Attn: General Counsel.

     1.04 Landlord’s Notice Address: DP Industrial, LLC, 1200 Financial
Boulevard, Reno, Nevada 89502, Attention: Chief Financial Officer; with a copy
to DP Industrial, LLC, 3434 Kier Road, Suite 2, North Las Vegas, Nevada 89030,
Attention: Mr. Brad Myers.

     1.05 Tenant’s Permitted Use: Any lawful use, including, without limitation,
warehousing, storage, configuration, repair and distribution of products,
training facilities and general office purposes (subject, however, to the
prohibited uses set forth in Section 38.12 hereof), and which do not violate any
Requirements (as such term is defined below).

     1.06 Lease Term: The “Lease Term” commences on the date (the “Lease
Commencement Date”) of Landlord’s Substantial Completion (as defined below) of
the Landlord Work (as defined below), and expires on the date that is
immediately prior to the fifteenth (15th) anniversary of the Lease Commencement
Date, subject to extension as provided in Article 41 below. “Substantial
Completion” of the Landlord Work shall be established by: (i) the issuance of a
temporary certificate of occupancy for the Building by the appropriate
governmental authorities allowing for Tenant’s functional occupancy of the
Premises for the purposes contemplated herein, and (ii) a written certification
from Landlord’s architect to Tenant that, in Landlord’s architect’s professional
judgment, all Landlord Work has been completed substantially in accordance with
the Landlord Work Plans (as defined in the Workletter (“Workletter”) attached
hereto as Exhibit “C”), but excluding the completion of minor, commercially
reasonable “punch-list” items which do not materially and unreasonably interfere
with Tenant’s use of the Premises for warehousing, storage, configuration,
repair and distribution of products, training facilities and general office
purposes. The Lease Commencement Date shall be evidenced by a Commencement Date
Certificate in the form of Exhibit “E”, which the parties agree to execute
within ten (10) days of the written request of either party after the Lease
Commencement Date (but failure by either party to execute the same shall not
affect the validity of the Lease Commencement Date). For purposes of this Lease,
the term, “Initial Lease Term,” shall mean the initial fifteen (15) year term of
the Lease specified above, and the term,

 



--------------------------------------------------------------------------------



 



“Lease Term,” shall mean and include the Initial Lease Term, together with any
Extension Term(s) (as defined in Article 41 below) to the extent the Extension
Option(s) are exercised by Tenant pursuant to Article 41 below.

          1.07 Base Monthly Rent: “Base Monthly Rent” during the Initial Lease
Term shall be payable in lawful money of the United States of America as
follows:

      Month(s)   Base Rent Per square foot of Rentable Area in the Premises Per
Month
1-3
  $0.00
4-63
  $0.375
64 – 123
  $0.425
124 – 180
  $0.481

     1.08 Rentable Area: The term “Rentable Area” shall mean shall, in respect
of any space, the rentable floor area of such space determined in accordance
with the methods of measuring rentable area and usable area as described in The
Standard Method for Measuring Floor Area in Industrial Buildings, as promulgated
by The Building Owners and Managers Association (BOMA) International (as such
standard exists as of the date of this Lease) (the “Measurement Method”).
Notwithstanding anything to the contrary contained herein, in no event shall the
“Rentable Area” of the Premises be deemed to include any portion of the
Maintenance Work Platform (as hereinafter defined). Within thirty (30) days
after the approval by the parties of the Landlord Work Plans pursuant to the
Workletter, Landlord shall (at Landlord’s expense) cause the Rentable Area of
the Premises to be measured by Landlord’s architect, based on such Landlord Work
Plans, and shall deliver the written results thereof to Tenant (“Landlord’s
Measurement Notice”). In the event that Tenant disagrees with the determination
of the Rentable Area of the Premises as set forth in Landlord’s Measurement
Notice, then Tenant may, within thirty (30) days after Tenant’s receipt of
Landlord’s Measurement Notice, notify Landlord in writing that Tenant objects to
such determination. In the event that Tenant so objects to the determination of
the Rentable Area of the Premises set forth in Landlord’s Measurement Notice,
and the parties are unable to resolve such dispute within sixty (60) days after
the delivery of Landlord’s Measurement Notice, then such dispute shall be
resolved in accordance with the Workletter Dispute Procedures set forth in the
Workletter. If Tenant fails to so object within said thirty (30) day period,
then the determination of the Rentable Area of the Premises set forth in
Landlord’s Measurement Notice shall be considered as final and accepted by both
parties. If Tenant timely objects within said thirty (30) day period, then until
such time as any such dispute is resolved in accordance with the Workletter
Dispute Procedures, the determination of the Rentable Area of the Building and
Premises set forth in the Landlord’s Measurement Notice shall govern (it being
agreed that, to the extent that such dispute is resolved in Tenant’s favor,
Landlord shall, within thirty (30) days after such resolution, refund to Tenant
(or, at Tenant’s option, credit against the next installment of Rent coming due
under the Lease) any amounts that Tenant has overpaid during the period that the
determination of the Rentable Area of the Premises set forth in Landlord’s
Measurement Notice governed). Once the Rentable Area of the Premises has been
determined pursuant to this Section 1.08, neither Landlord nor Tenant shall
thereafter have any right to re-measure or re-calculate the Rentable Area of the
Premises under this Lease, except that Landlord shall reasonably re-determine
the Rentable Area of the Premises, from time to time to reflect additions or
subtractions of space to or from the Premises using the same measurement
methodology set forth above; provided, that Tenant shall have the reasonable
right to confirm the accuracy (pursuant to the procedures described above with
respect to the initial determination of the Rentable Area of the Premises) of
Landlord’s re-determination by written notice thereof to Landlord no later than
sixty (60) days after Landlord provides notice to Tenant of such
re-determination. The parties agree that the Rentable Area shall not include any
portion of the mezzanine area of the Building or any floor of the Building other
than the ground floor thereof.

     1.09 Laws and Requirements: The term “Laws” shall mean all applicable
federal, state, county, local and municipal governmental laws, statutes,
ordinances, rules, regulations, codes, decrees, orders and other such
requirements, applicable decisions by courts of the State of Nevada, and
decisions of federal courts (including, but not limited to, federal courts
applying the laws of Nevada). The term “Requirements” shall mean all Laws,
together with all other agreements, documents, covenants, conditions and
restrictions affecting the Property from time to time.

     1.10 Business Day: The term “Business Day” shall mean any day other than a
Saturday, Sunday, or any other day or days now or hereafter commonly observed as
holidays on which banking institutions in the State of Nevada are closed for
business to the general public.

     1.11 Parking: Tenant is entitled to the use of all vehicle parking spaces
at the Property as set forth on the Site Plan, but in no event fewer than the
number of parking spaces (or handicapped parking spaces) required by Laws and
other Requirements for use of the Premises primarily for warehousing, storage,
configuration of products and ancillary general office purposes with an office
area not greater than 38,000 square feet of Rentable Area. Tenant’s parking
rights are subject to the provisions of Article 8 of the Lease.

     1.12 Landlord Work: The “Landlord Work” shall mean the work described in
the Specifications (“Specifications”) attached as Exhibit “B” attached hereto.

2



--------------------------------------------------------------------------------



 



2. DEMISE AND POSSESSION; CONSTRUCTION OF PREMISES

     2.01 Lease. Commencing on the Lease Commencement Date, Landlord leases to
Tenant and Tenant leases from Landlord the Premises. The Premises shall be
leased to Tenant together with:

     (a) The exclusive right to use the grounds and all exterior portions of the
Property;

     (b) The exclusive right to use all parking spaces at the Property as set
forth in, and subject to the terms of, Section 1.11 above and Article 8 below;

     (c) The exclusive right to use the roof of the Building for any purposes
permitted under Laws and Requirements and related to Tenant’s business
operations, including for purposes of maintaining HVAC units, satellite dishes,
wireless equipment and antennae, and for the installation and maintenance of
security equipment (including cameras), so long as the manner in which the
preceding equipment is installed by Tenant does not invalidate or diminish
Landlord’s roof warranty for the Building (it being agreed that Landlord and
Tenant shall work cooperatively to determine whether any such installation would
invalidate or diminish such warranty by, among other things, consulting and
coordinating with Landlord’s roofing contractor); and for such purposes Tenant
shall have the right to access the roof of the Building at all times;

     (d) The exclusive right to install, use, maintain, replace and repair
signage in and on the Property as provided in, and subject to the terms of,
Article 14 hereof and Exhibit “F” hereto;

     (e) The exclusive right to use of and access to all of the loading docks
and loading bays at the Property;

     (f) The exclusive right to use the guard-house to be constructed by
Landlord at the Property as part of the Landlord Work (as set forth in the
Specifications);

     (g) The right to restrict access to, and provide security for, the Property
by use of (among other things) fences, gates and/or security personnel, all in a
manner determined by Tenant (subject to Landlord’s rights in Section 15.01
below); and

     (h) All other rights of use specified in this Lease.

The rights set forth in clauses (a) through (h) above shall be without
additional cost to Tenant (except for Rent payable by Tenant for the Premises as
provided in this Lease).

     2.02 Construction.

                    A. Landlord covenants and agrees with Tenant that Landlord
shall, at Landlord’s sole cost and expense (except as expressly set forth in
Sections 3.04A, 3.04B and 3.04C below or within Exhibit “B”), construct the
Building and perform all of the other Landlord Work in accordance with the terms
and provisions of this Lease and the terms and provisions of the Workletter
(including the Landlord Work Plans described therein). Landlord shall cause the
Landlord Work to be performed in accordance with the construction schedule
attached as Exhibit “G” to this Lease (“Construction Schedule”). Except as may
result from Tenant Delay (as defined in the Workletter), the Construction
Schedule shall be modified only with the mutual written consent of Landlord and
Tenant.

                    B. Landlord shall, at Landlord’s sole cost and expense,
obtain financing or equity in an amount, and upon terms, sufficient to provide
the funds to construct the Building and perform the other Landlord Work, and in
a time frame sufficient to enable Landlord to commence, perform and
Substantially Complete the Landlord Work in accordance with the Landlord Work
Plans and this Lease (including the Workletter and the Construction Schedule).

     2.03 Landlord’s Construction Warranties. Landlord hereby warrants to
Tenant: (1) that all Landlord Work shall be performed in a good and workmanlike
manner, and (2) that all materials, supplies and equipment furnished in
connection with the Landlord Work shall be of high quality, free from defects
and consistent with the requirements of the Landlord Work Plans and the
Workletter. The warranties set forth in this Section 2.03 shall remain in full
force and effect at all times during the period that is the later of: (x) the
second (2nd) anniversary of the Lease Commencement Date, in the case of Landlord
Work that is Substantially Completed on or before the Lease Commencement Date,
or (y) in the case of any Landlord Work which is Substantially Completed after
the Lease Commencement Date, the two (2) year period immediately following the
Substantial Completion of such work. If at any time prior to the expiration of
the foregoing warranty period, Tenant shall discover any

3



--------------------------------------------------------------------------------



 



failure or breach of the Landlord’s warranties set forth in this Section 2.03,
then Landlord shall, upon written notice from Tenant and at Landlord’s sole cost
and expense, promptly commence and diligently perform the correction of such
failure or breach (which corrective action may include, without limitation, any
necessary removal, disassembly, reinstallation, repair replacement, re-assembly,
reconstruction, re-testing and/or re-inspection of any portion of the Landlord
Work and any other property damaged or affected by such failure, breach or
corrective action), all in a manner that minimizes any disruption of or
interference to Tenant’s use and occupancy of the Premises (and the other areas
of the Property that Tenant has the right to use under the Lease), and in
compliance with the terms of the Lease. Tenant agrees to provide Landlord with
notice of any claim to be made by Tenant under this Section 2.03 promptly after
Tenant discovers any failure or breach of the Landlord’s warranties set forth in
this Section 2.03, but no failure by Tenant to provide such prompt written
notice shall affect the validity thereof, except to the extent that such failure
prejudices Landlord to any material extent (e.g., prompt notice would have
allowed Landlord to pursue claims under contractors’ warranties which are no
longer then available). Subject to Unavoidable Delays (as hereinafter defined),
if Landlord fails to perform any work required under this Section 2.03 as and
when required under this Section 2.03, and such failure continues for thirty
(30) days after notice from Tenant (provided, that in the event of an emergency
or hazardous condition, Tenant shall only be required to provide such notice
(prior or subsequent) as is reasonable under the circumstances), then Tenant
shall have the right (but not the obligation) to perform such work on Landlord’s
account, in which event Landlord will reimburse Tenant for the reasonable costs
incurred by Tenant in connection therewith within thirty (30) days after
Landlord’s receipt of an invoice therefor from Tenant (failing which Tenant
shall have (without limiting its other rights and remedies) the offset rights
described in Section 30.02 of this Lease, as set forth in said Section 30.02).
Notwithstanding the foregoing, if such warranty work cannot reasonably be
completed within the above-referenced thirty (30) day period and the delay is
not due to an Unavoidable Delay (and the failure to perform such warranty work
will not result in an emergency or hazardous condition), then as long as
Landlord has commenced the warranty work during such thirty (30) day period, and
at all times diligently pursues the completion of such work, Landlord shall be
given such additional time as is reasonably necessary to complete such work.

     2.04 Landlord Work Contractor Warranties. Landlord shall obtain
construction warranties against defects in labor, materials and equipment of at
least two (2) years (or such longer period as is customary with respect to
various components of the Landlord Work) from Landlord’s contractors,
subcontractors and material suppliers performing the Landlord Work (“Landlord
Work Contractors”) with respect to all components of the Landlord Work (other
than minor components thereof that do not affect Tenant’s use and occupancy of
the Premises or other areas of the Property that Tenant has the right to use
under the Lease, or the appearance of the Property); provided, that the
warranties for the components of the Landlord Work set forth on Exhibit “M”
attached hereto shall have the durations set forth on said Exhibit “M”. On
completion of the Landlord Work, Landlord shall provide Tenant, at Tenant’s
request, with copies of all warranties on those components, if any, of the
Landlord Work which Tenant is responsible for maintaining pursuant to this Lease
(the “Tenant Maintenance Warranties”). At Tenant’s request, Landlord shall use
its reasonable efforts to enforce the Tenant Maintenance Warranties, or, at
Landlord’s option, shall assign to Tenant all of Landlord’s right, title and
interest in and to such Tenant Maintenance Warranties. In addition, on or prior
to completion of any component of the Landlord Work which Tenant is required to
maintain pursuant to the Lease, Landlord shall turn over to Tenant copies of all
keys, manuals, operating instructions and the like, together with such operating
information and documentation as may be reasonably requested by Tenant, relating
to such Landlord Work. To the extent that Landlord does not assign any Tenant
Maintenance Warranties to Tenant, Landlord may enforce such Tenant Maintenance
Warranties in connection with any claim by Tenant under Landlord’s warranties
described in Section 2.03 above. Nothing contained in this Section 2.04 shall be
deemed to limit Landlord’s warranty obligations set forth in Section 2.03 above.

     2.05 Landlord Representations and Warranties. Landlord hereby represents
and warrants to Tenant as follows:

     (a) as of the Lease Commencement Date, the Property will comply with Laws
(including, without limitation, the Americans With Disabilities Act of 1990 (as
amended), and all applicable building, fire and safety codes) and other
Requirements in effect as of the Lease Commencement Date excluding any
non-compliance with Laws and Requirements resulting from Tenant’s work;

     (b) as of the date hereof, the Property complies with Laws and other
Requirements in effect as of the date hereof;

     (c) to Landlord’s “Actual Knowledge” (as hereinafter defined), the Premises
are currently, and will be as of the Lease Commencement Date, free from any
Hazardous Waste and are in compliance with Environmental Laws (each, as
hereinafter defined). For purposes of this Paragraph 2.05(c), the term “Actual
Knowledge” shall mean the actual knowledge of Brad Myers and Aaron Paris based
solely upon a review of any reports in their possession and observations of
conditions at the Property, without further investigation and without the
imputation of constructive knowledge;

     (d) as of the Lease Commencement Date all systems and equipment serving the
Premises including heating, ventilation and air conditioning (collectively,
“HVAC”), electrical, sprinkler, plumbing, utility lines and dock equipment that
are a part of the Landlord’s Work shall be in good working order;

4



--------------------------------------------------------------------------------



 



     (e) the use of the Premises and Property for purposes of warehousing,
storage, configuration, repair and distribution of products, training facilities
and general office uses is currently (and will be, as of the Lease Commencement
Date) permitted by Laws (including zoning Laws) and other Requirements, without
variance;

     (f) vehicular access is (and will be as of the Lease Commencement Date)
available to and from the Property directly from and to one or more public
streets, or from valid and perpetual private easements which may be freely used
by Tenant for purposes of vehicular access to and from the Property; and

     (g) Landlord owns (and will own, as of the Lease Commencement Date) fee
simple title to the Property, and has full right, power and authority to execute
and deliver this Lease, and to perform each and all of its duties and
obligations under this Lease.

     2.06 Punch-List. Upon the written request of Tenant or Landlord made no
later than five days after the Lease Commencement Date, Landlord and Tenant
shall conduct a walk through inspection of the Property within thirty (30) days
after the Lease Commencement Date (or such other time mutually acceptable to the
parties) and reasonably agree on any “punch-list” items referred to in
Section 1.06 above. Landlord agrees to exercise its reasonable efforts to
complete such agreed upon punch-list items as soon as reasonably practicable
after such walk through inspection, and in any event, subject to Unavoidable
Delays, such punch-list items shall be completed by Landlord within forty-five
(45) days after such walk through inspection by Landlord and Tenant. Subject to
Unavoidable Delays, in the event that Landlord fails to complete such punch-list
items within such forty-five (45) day period, Tenant shall have the right, but
not the obligation, to perform such work on Landlord’s account, in which event
Landlord shall reimburse Tenant for all reasonable costs and expenses incurred
by Tenant in connection therewith within thirty (30) days after Landlord’s
receipt of an invoice therefor from Tenant (failing which Tenant shall (without
limiting its other rights and remedies) have the offset rights described in
Section 30.02 below). Tenant agrees to permit Landlord reasonable access to the
Premises, subject to the provisions of this Lease, in order to complete any such
punch-list work, and Landlord agrees to perform such punch-list work in a manner
that does not unreasonably interfere with Tenant’s use and occupancy of the
Premises or the other portions of the Property which Tenant has the right to use
hereunder. Notwithstanding the foregoing, if such punch-list work cannot
reasonably be completed within the above-referenced forty-five (45) day period
and the delay is not due to an Unavoidable Delay (and the failure to perform
such warranty work will not result in an emergency or hazardous condition), then
as long as Landlord has commenced the punch-list work during such forty-five
(45) day period, and at all times diligently pursues the completion of such
work, Landlord shall be given such additional time as is reasonably necessary to
complete such work.

     2.07 Early Occupancy.

                    A. For the period commencing on August 1, 2005, or such
earlier date on which the first one third (1/3) of the slab of the Building is
delivered to Tenant as provided in Section 2.07B below (the “Early Occupancy
Date”), and ending on the Lease Commencement Date (the “Early Occupancy
Period”), Tenant shall be entitled to occupy the Premises for the limited
purposes and subject to the terms and conditions of this Section 2.07 (“Early
Occupancy”). Provided that Tenant exercises its Early Occupancy rights granted
under this Section 2.07 in compliance with Laws and Requirements, Tenant shall
have the right, at Tenant’s sole cost and expense, to enter onto the Property
and Premises at any time during the Early Occupancy Period, in order to take
measurements and prepare and install Tenant’s Alterations (as defined below)
fixtures, equipment and personal property (including, without limitation,
racking, Maintenance Work Platform equipment and conveyor equipment) in the
Premises and other areas of the Property which Tenant has the right to use
and/or occupy hereunder.

                    B. Landlord agrees to cause the Premises to be made
available to Tenant for Early Occupancy at the rate of approximately one-third
(1/3) of the slab of the Building (with each such portion of the Building in
“dried-in” condition with a roof over the portion of the slab delivered by
Landlord and including necessary supporting walls for such portion of the roof)
delivered each week commencing on or before August 1, 2005 (i.e., the second 1/3
of the slab of the Building shall be delivered to Tenant on or before August 8,
2005 and the final 1/3 of the slab of the Building shall be delivered to Tenant
on or before August 15, 2005). At the time of each such delivery, the floor slab
of the applicable portion of the Premises shall be complete and such portion of
the Premises shall be enclosed in a manner sufficient to enable the Tenant to
lawfully commence installation of Tenant’s Alterations, fixtures, equipment and
personal property. Landlord further agrees that it shall cause an approximately
fifty thousand (50,000) square foot paved staging surface consisting of a
combination of concrete aprons and asphalt binder course (as further described
in Exhibit “B”) that provides access to and from the Building to be installed
and available at the location on the Property set forth on Exhibit “N” attached
hereto, no later than August 1, 2005, which shall be sufficient to enable Tenant
to deliver and install its Alterations, fixtures, equipment and personal
property. Landlord agrees that in the event of a delay in the delivery of the
Premises beyond the deadlines set forth above (including any delay in completion
of the paving work described above), then, except to the extent that such delay
results from Tenant Delay, Landlord shall pay liquidated damages to Tenant for
each day of delay as follows:

     
First 2 weeks of delay
  $1,000 per day

5



--------------------------------------------------------------------------------



 



     
Second 2 weeks of delay
  $2,000 per day
Next 4 weeks of delay
  $5,000 per day
Thereafter
  $10,000 per day

(each day of delay in such delivery is referred to herein as a “Slab Delay Day”,
and the foregoing fees payable in connection therewith are referred to herein as
the “Slab Late Fees”); provided, however, that to the extent that any Slab Delay
Day results from Unavoidable Delays, then in lieu of the foregoing remedies:
(i) for the first ten (10) Slab Delay Days that result from Unavoidable Delays,
Tenant shall not be entitled to any remedy as a result thereof, and (ii) for
each Slab Delay Day that results from Unavoidable Delays after the first such
ten (10) Slab Delay Days, Tenant shall be entitled to one (1) day of full
abatement of Base Monthly Rent which would otherwise be payable under this Lease
(commencing with the Lease Commencement Date). By way of example (but not
limitation), if thirty five (35) Slab Delay Days occur, fifteen (15) of which
result from Unavoidable Delays, five (5) of which result from Tenant Delay, and
fifteen (15) of which result from causes other than Unavoidable Delays or Tenant
Delays, then Tenant shall be entitled to $16,000 of Slab Late Fees, plus five
(5) days of abatement of Base Monthly Rent under the Lease. If any portion of
the Premises (or the paved surface described above) is not delivered to Tenant
within ninety (90) days after the date that the same is required to be delivered
as set forth above, Tenant shall have the right to terminate the Lease prior to
the date such portion is delivered to Tenant upon written notice to Landlord and
Landlord shall pay appropriate liquidated damages to Tenant that have accrued to
the day of termination within thirty (30) days after the date of termination. If
Tenant has not terminated this Lease by the Slab Late Fee Cutoff Date (as
defined below) as a result of Landlord’s failure to satisfy the foregoing
deadlines, any additional liquidated damages attributable to such failure that
would otherwise have accrued after the Slab Late Fee Cutoff Date shall cease.
For purposes hereof, the term “Slab Late Fee Cutoff Date” shall mean:
(i) November 25, 2005, plus (ii) one (1) additional day for each Slab Delay Day
which results from Unavoidable Delays and occurs on or prior to said
November 25, 2005 (but not to exceed sixty (60) additional days). If any Slab
Late Fees shall be due and payable by Landlord as provided herein, but this
Lease shall not be terminated as provided above, then Landlord shall pay such
Slab Late Fees to Tenant, from time to time, within ten thirty (30) days after
Tenant provides Landlord with an invoice therefor.

                    C. Tenant’s entry onto and use of the Premises during the
Early Occupancy Period pursuant to this Section 2.07 shall be subject to all of
the terms and conditions of this Lease, excluding, however, the requirement to
pay Rent (including Base Monthly Rent, Additional Rent and utilities); provided,
that during any portion of the Early Occupancy Period that Tenant is performing
substantial racking and conveyor work at the Premises, the cost of utilities
serving the Premises shall be equitably allocated between Landlord and Tenant,
based on the relative usage of such utilities by the parties, as reasonably and
jointly determined by Landlord and Tenant. Notwithstanding the foregoing,
neither Landlord nor Tenant shall have any liability or responsibility to the
other with respect to dust resulting from its or its contractors’ construction
or other activities which dust affects or damages the other party’s equipment
and property at the Property. During any Early Occupancy Period, each party
agrees to reasonably cooperate and coordinate with the other party so as to
minimize interfere with the work being performed by or on behalf of such other
party.

     2.08 Landlord Work Deadline. Landlord shall cause the Landlord Work to be
Substantially Completed no later than September 26, 2005. If Landlord fails, for
any reason (other than Tenant Delays, as defined in the Workletter), to
Substantially Complete the Landlord Work on or before said September 26, 2005,
then, except to the extent that such delay results from Tenant Delay, Landlord
agrees to pay Tenant liquidated damages for each day of delay beyond
September 26, 2005 as follows:

             
First 2 weeks of delay
  $1,000   per day
Second 2 weeks of delay
  $2,000   per day
Next 3 weeks of delay
  $5,000   per day
Thereafter
  $10,000   per day

(each day of delay in such Substantial Completion is referred to herein as a
“Final Delay Day” and the foregoing fees payable in connection therewith are
referred to herein as the “Final Delay Fees”); provided, however, that to the
extent that any Final Delay Day results from Unavoidable Delays, then in lieu of
the foregoing remedies: (i) for the first ten (10) Final Delay Days that result
from Unavoidable Delays, Tenant shall not be entitled to any remedy as a result
thereof (other than the extension of the Lease Commencement Date that results
therefrom, as provided in Section 1.06 above), and (ii) for each Final Delay Day
that results from Unavoidable Delays after the first such ten (10) Final Delay
Days, Tenant shall be entitled (in addition to the extension of the Lease
Commencement Date, as provided in Section 1.06 above) to one (1) day of full
abatement of Base Monthly Rent which would otherwise be payable under this Lease
(commencing with the Lease Commencement Date). By way of example (but not
limitation), if forty five (45) Final Delay Days occur, twenty (20) of which
result from Unavoidable Delays, five (5) of which result from Tenant Delay, and
twenty (20) of which result from causes other than Unavoidable Delays or Tenant
Delays, then Tenant shall be entitled to $26,000 of Final Delay Fees, plus ten
(10) days of abatement of Base Monthly Rent under the Lease. If the Landlord
Work is not Substantially Completed before February 10, 2006, then Tenant shall
have the right to terminate the Lease prior to Substantial Completion and
Landlord shall pay to Tenant all liquidated damages that have accrued to the
date of termination within thirty (30) days after the date of termination. To
the extent that Landlord has paid Tenant any Slab Late Fees

6



--------------------------------------------------------------------------------



 



with respect to any Slab Delay Days (as provided in Section 2.07 B above), then
the amount of any Final Delay Fees due pursuant to this Section 2.08 shall be
reduced (but not below $0.00) by the amount of the Slab Late Fees so paid by
Landlord to Tenant. Each of the deadlines for the Substantial Completion of the
Landlord Work set forth in this Section 2.08 shall be subject to extension by
one (1) day for each day of Tenant Delay that shall occur, as provided in the
Workletter. If Tenant has not terminated this Lease by the Final Delay Fee
Cutoff Date (as defined below) as a result of Landlord’s failure to satisfy the
foregoing deadlines, any additional liquidated damages attributable to such
failure that would otherwise have accrued after the Final Delay Fee Cutoff Date
shall cease. For purposes hereof, the term “Final Delay Fee Cutoff Date” shall
mean: (i) January 4, 2006, plus (ii) one (1) additional day for each Final Delay
Day which results from Unavoidable Delays and occurs on or prior to said
January 4, 2006 (but not to exceed sixty (60) additional days). If any Final
Delay Fees shall be due and payable by Landlord as provided herein, but this
Lease shall not be terminated as provided above, then Landlord shall pay the
Final Delay Fees to Tenant, from time to time, within thirty (30) days after
Tenant provides Landlord with an invoice therefor.

     2.09 Non-Compete. Landlord represents and warrants to Tenant that Landlord
is the current fee simple owner of the business park described on Exhibit “I-1”
attached hereto and made a part hereof (the “Business Park”), including the
building site known as building #4 (the “Adjacent Premises”) located adjacent to
the Property and described on Exhibit ”I-2” attached hereto (excluding the
parcel captioned as the “Option Parcel” in Exhibit “I-1”). Landlord agrees that
Landlord will not, prior to or during the Lease Term (including any Extension
Term(s)): (a) lease or sell any portion of the Business Park to any of Tenant’s
competitors identified on Exhibit “J-1” attached hereto and incorporated herein
by reference, or (b) lease, sell, or permit the subletting or assignment of any
portion of the Adjacent Premises to any of Tenant’s competitors identified on
Exhibit “J-1” or Exhibit “J-2” attached hereto and incorporated herein by
reference. If at any time Owner purchases the Option Parcel, the Option Parcel
shall become part of the Business Park and shall be subject to the provisions of
this Section 2.09. In the event that Tenant exercises its Purchase Option with
respect to the Property as set forth in Section 43 below, the restrictions set
forth in this Section shall remain in effect for a period of thirty-five
(35) years from the Lease Commencement Date. The rights of Tenant under this
Section 2.09 shall not be assignable by Tenant to any person or entity other
than an Affiliate (as hereinafter defined) of Tenant, and shall terminate in the
event that: (i) Tenant shall sublease more than fifty percent (50%) of the
Rentable Area of the Premises to any person or entity, except pursuant to a
Permitted Transfer (as hereinafter defined), or (ii) Tenant shall permanently
abandon more than fifty percent (50%) of the Rentable Area of the Premises, and
for purposes of this clause “permanently” shall mean for a period of one
(1) year or more (but, for clarity, in no event shall Tenant be deemed to have
abandoned the Premises (or any portion thereof) in the event that any failure by
Tenant to occupy the same results from events of casualty, condemnation,
Untenantability (as hereinafter defined) or Unavoidable Delays, or if Tenant is
modifying, altering, improving or reconfiguring the Premises (or any portion
thereof), or the manner in which Tenant uses and/or occupies the Premises, with
intent to re-occupy the same after completion thereof). Concurrently with the
execution and delivery of this Lease, Landlord and Tenant shall enter into a
Declaration of Restrictive Covenants in the form of Exhibit “K” attached hereto,
pursuant to which the restrictions set forth in this Section 2.09 will be placed
of record with respect to the Business Park and Adjacent Premises. If the rights
of the Tenant under this Section 2.09 are terminated, Landlord shall have the
right, upon fifteen (15) days prior written notice to Tenant, to unilaterally
place of record a Partial Termination of Declaration of Restrictive Covenants,
pursuant to which the restrictions set forth in this Section 2.09 will be
removed from record (but such termination of the rights contained in this
Section 2.09 shall not affect any other restrictions set forth in such
Declaration of Restrictive Covenants). Notwithstanding the foregoing, Tenant
agrees to cooperate with Landlord in connection with any reasonable request in
connection with the foregoing, including without limitation, executing such
Partial Termination of Declaration of Restrictive Covenants.

     2.10 Other Occupants and Restrictions. Landlord covenants and agrees that,
except to the extent required in order to perform its obligations under this
Lease, Landlord will not grant any person or entity other than Tenant its
agents, representatives, employees, directors, officers, shareholders,
Affiliates, consultants, independent contractors, subtenants, licensees,
invitees, successors and assigns (collectively, “Tenant Parties”) any easement,
license, lease or similar rights of use or occupy with respect to any portion of
the Property during (or prior to) the Lease Term, without Tenant’s prior written
consent, other than utility easements and other companies serving the public
(including, but not limited to, easements to fiber optic carriers and other
communications companies and excluding cell towers and satellite dishes) that do
not underlie the improvements on the Property and do not adversely affect
Tenant’s use and/or occupancy of the Property. Further, Landlord will not
restrict the use of the Property in a manner which would materially and
adversely affect Tenant’s use and/or occupancy of the Property.

     2.11 Incentives. Landlord and Tenant agree that in the event that any
incentives, rebates or other financial benefits or concessions are provided or
made available by reason of Tenant’s lease, use or occupancy of the Property by
any governmental authority having jurisdiction thereover, then the full amount
of such incentives, rebates or other financial benefits of concessions (less any
reasonable, out-of-pocket costs that Landlord shall have actually paid in
connection with obtaining such incentives, rebates, benefits or concessions at
Tenant’s request, but in no event to exceed the amount of such incentives,
rebates, benefits of concessions) shall accrue solely to Tenant, and shall be
for the sole and exclusive benefit of Tenant (including any such incentive,
rebate or other financial benefit which takes the form of an abatement or
reduction of any Real Property Taxes (as hereinafter defined)).

7



--------------------------------------------------------------------------------



 



3. BASE MONTHLY RENT; ALLOWANCES

     3.01 Base Monthly Rent: On the first day of every calendar month of the
Lease Term commencing on the Lease Commencement Date, Tenant will pay, without
deduction or offset (except as expressly set forth herein), prior notice or
demand, the Base Monthly Rent due for such month (as set forth in Section 1.07
above) at the place designated by Landlord in writing to Tenant, and if no such
place has been designated by Landlord, then to Landlord’s address for notices
set forth in Section 1.04 above. In the event that the Lease Term commences or
ends on a day other than the first day of a calendar month, a prorated amount of
Base Monthly Rent and Additional Rent shall be due with respect to such partial
month (based on the actual number of days within such month).

     3.02 Cost of Living Adjustment: [INTENTIONALLY OMITTED]

     3.03 Late Fees. Any installment of Rent due from Tenant to Landlord which
is not paid within ten (10) days after the same is past due will be considered
past due and Tenant will pay to Landlord as Additional Rent a late charge equal
to the product of the variable Prime Rate plus three percent (3%) per annum as
charged by Bank of America, Nevada from time to time (the “Default Rate”); times
the amount of such installment amount due, or the sum of twenty-five dollars
($25.00), whichever is greater, for each month or fractional month transpiring
from the date the same was originally due until paid. A twenty-five dollar
($25.00) handling charge will be paid by Tenant to Landlord for each returned
check.

     3.04 Allowances.

                    A. Landlord and Tenant acknowledge and confirm that the
Landlord Work consists, in part, of Landlord’s performance and completion of
approximately eighteen thousand (18,000) square feet of Rentable Area of office
space improvements and custom configuration space consisting of twenty-five
thousand (25,000) square feet of Rentable Area of technical office, which custom
configuration space shall be configured in a manner that permits the same to be
expanded to a total size of up to thirty-eight thousand (38,000) square feet of
Rentable Area, all as more specifically set forth in the Specifications
(collectively, the “Office Work”). Landlord shall provide an allowance to Tenant
of Seven Hundred and Fifty Thousand Dollars ($750,000.00) with respect to the
cost of the Office Work (including the cost of any permits or approvals from
governmental entities which are required specifically and exclusively for the
performance of the Office Work (as opposed to the performance of any other
components of the Landlord Work) and the fees of the general contractor which
are allocable to the Office Work). Landlord agrees that the Office Work will be
hard-bid, on an open book basis, by no less than three (3) subcontractors for
each component of the Office Work that exceeds $30,000. If as a result of
subcontractor shortages, Landlord cannot obtain at least three bids, Landlord
shall inform Tenant of any difficulty obtaining those bids or a circumstance
where the lowest bid would not be a prudent subcontractor choice. In the event
that the total cost of the Office Work is less than $750,000 any such savings
shall be credited to Tenant by cash payment by Landlord within thirty (30) days
after the Lease Commencement Date, or Rent abatement, at Tenant’s election. In
the event that the total cost of the Office Work exceeds the $750,000 allowance,
Tenant shall pay the excess to Landlord within thirty (30) days after the Lease
Commencement Date, provided that such work has then been completed (as jointly
and reasonably determined by Landlord and Tenant) and that Landlord has
delivered to Tenant reasonable documentation of such costs. Reasonable
documentation evidencing the occurrence of the events described in the preceding
sentence (and the costs thereof) shall be provided by Landlord to Tenant as a
condition to Tenant’s obligation to make the corresponding payment(s) set forth
therein.

                    B. Landlord and Tenant acknowledge and confirm that the
Landlord Work consists, in part, of Landlord’s construction and installation of
a maintenance work platform to be located, in part, above the custom
configuration space described in Section 3.04A above, with a light-weight
concrete floor, as more particularly set forth on the Specifications (the
“Maintenance Work Platform”). The dimensions and exact location of the
Maintenance Work Platform shall be designated by Tenant prior to (or within a
reasonable time after) the completion of the Landlord Work Plans pursuant to the
Workletter. Subject to Tenant Delay, Landlord shall cause the Maintenance Work
Platform to be substantially completed no later than August 1, 2005. Landlord
shall provide an allowance in the amount of Seven Hundred Seven Thousand Six
Hundred Forty Two and No/100 Dollars ($707,642) with respect to the construction
and installation of the Maintenance Work Platform. In the event that the total
cost of performing the construction and installation of the Maintenance Work
Platform is less than $707,642, then any such savings shall be credited to
Tenant by cash payment by Landlord within thirty (30) days after the Lease
Commencement Date, or Rent abatement, at Tenant’s election; provided, that
(1) Landlord shall not be obligated to disburse any portion of the allowance to
Tenant as a cash payment or credit against Rent in the event that a Default by
Tenant under Section 19.01.D shall have occurred and be continuing, and (2) to
the extent that a monetary Default by Tenant in excess of $15,000 shall have
occurred and be continuing at any time that Landlord would otherwise be
obligated to disburse any portion of the allowance to Tenant as a cash payment
or credit against Rent, Landlord shall be permitted to withhold from such
disbursement of the allowance the amount of such monetary Default until the same
is cured by Tenant. In the event that the total cost of the construction and
installation of the Maintenance Work Platform exceeds the $707,642 allowance,
Tenant shall pay the excess within thirty (30) days after the Lease Commencement
Date, provided that Landlord shall have delivered Tenant reasonable
documentation of such costs. Landlord will ensure that all work associated with
the construction and installation of the

8



--------------------------------------------------------------------------------



 



Maintenance Work Platform is performed by a subcontractor designated by Tenant;
provided such subcontractor is licensed within the State of Nevada if required
by applicable law.

                    C. Landlord and Tenant further acknowledge and confirm that
the Landlord Work consists, in part, of Landlord’s construction and installation
of the following at the Building: evaporative cooler package and warehouse
heating, all as more particularly set forth on the Specifications. Landlord and
Tenant agree that Tenant shall bear the actual cost of Landlord’s performance of
the foregoing items; provided, that Tenant shall only be obligated to pay for
the evaporator cooler package and warehouse heating described above to the
extent that the actual cost thereof exceeds $737,203, in which case Tenant
shall, within thirty (30) days after the Lease Commencement Date (provided that
such evaporator cooler and warehouse heating work has then been completed, as
jointly and reasonably determined by Landlord and Tenant), pay any such excess
cash to Landlord within thirty (30) days after written notice from Landlord
(which notice shall be accompanied by reasonable written documentation of the
costs of such work). Landlord will ensure that all work for the foregoing items
will be hard bid by no less than three (3) contractors on an open book basis. In
addition, Tenant will contribute (which contribution may be defrayed from
Tenant’s Discretionary Allowance described below) up to the following amounts
for the following items to be constructed and/or performed by Landlord as part
of the Landlord Work: (i) up to $6,372 for the cost of additional plumbing and
HVAC work necessary required as a result of Tenant’s installation of 45 battery
charging positions in the Building (as required by the Specifications) rather
than 30 such positions; (ii) up to $46,677 for the cost of facilities for
additional electrical power as a result of Landlord’s installation of task
lighting for the area to be located below the Maintenance Work Platform (as
required by the Specifications) and providing additional exhaust for the
increase in battery charging positions described in clause (i) above; and
(iii) up to $60,000 for the cost of increasing the electrical capacity of the
Building from 6,000 amps to 9,000 amps (as required by the Specifications);
provided, however, that to the extent that the actual cost of any of the
foregoing items is less than the amount allocated thereto as set forth above
(through value engineering or otherwise), the entire amount of such difference
shall accrue to the benefit of Tenant, and the amount of Tenant’s applicable
contribution shall be reduced thereby. To the extent that the precise actual
cost of any of the items described in clauses (i) – (iii) of the preceding
sentence cannot be ascertained, then the amount thereof shall be reasonably
determined by the subcontractors performing such work. Landlord will ensure that
all work for the items described in the preceding sentence will be hard bid by
no less than three (3) subcontractors on an open book basis.

                    D. Landlord shall provide to Tenant a discretionary tenant
allowance in the amount of Six Hundred Sixty One Thousand Six Hundred Sixty One
and 58/100 Dollars ($661,661.58) (the “Discretionary Allowance”) to be used by
Tenant at its sole discretion for any cost or expense related in any way to the
Property; provided, that (1) Landlord shall not be obligated to disburse any
portion of the Discretionary Allowance in the event that a Default by Tenant
under Section 19.01.D shall have occurred and be continuing, and (2) to the
extent that a monetary Default by Tenant in excess of $15,000 shall have
occurred and be continuing at any time that Landlord would otherwise be
obligated to disburse an installment of the Discretionary Allowance, Landlord
shall be permitted to withhold from such disbursement of the Discretionary
Allowance the amount of such monetary Default until the same is cured by Tenant.
Tenant shall notify Landlord from time to time of requests for payments and/or
disbursements of the Discretionary Allowance, and Landlord shall pay such
amounts to Tenant within thirty (30) days after Tenant’s request (failing which
Tenant shall have, among its other rights and remedies hereunder, the offset
rights described in Section 30.02 hereof, as provided in said Section 30.02). In
the event that Tenant requests that Landlord construct any additional tenant
improvements to the Premises with the Discretionary Allowance (as opposed to
Tenant using such Discretionary Allowance to itself perform Alterations or for
other purposes), such additional work shall be subject to Landlord’s prior
approval, which shall not be unreasonably withheld, but which approval may be
based upon (without limitation): (i) the Landlord Work Contractors’ construction
schedule for the Landlord Work and any delays to the Landlord Work resulting
from the construction of the desired additional tenant improvements, (ii) the
required time to prepare and complete plans, drawings and specifications for the
desired additional tenant improvements, (iii) availability of subcontractors and
materials to complete the work required by such additional improvements and
(iv) whether the desired additional tenant improvements are likely to
(1) adversely affect building systems or the structure or safety of the
Premises, (2) impair Landlord’s ability to furnish services to Tenant,
(3) materially increase the costs of operating the Premises, (4) violate any
Laws, (5) contain or use Hazardous Waste (as hereinafter defined) or
(6) adversely affect the exterior appearance of the Property. Without limiting
the foregoing, in the event Tenant notifies Landlord that Tenant desires
Landlord to perform any additional tenant improvement which Tenant later decides
not to have completed and/or installed in or on the Premises, any actual,
reasonable costs incurred by Landlord as a result of such request by Tenant
shall be due from Tenant (and may be defrayed from the Discretionary Allowance),
which costs may include, without limitation, preparation of plans, drawings,
specifications and other details necessary to complete the requested work. Upon
notification by Tenant to Landlord of any desired additional tenant
improvements, Landlord agrees to exercise commercially reasonable efforts to
promptly: (x) provide its approval or disapproval thereof to Tenant,
(y) commence preparation of required working plans, drawings and specifications,
and (z) commence the bidding process. Upon Tenant’s approval of the foregoing,
Landlord agrees to exercise reasonable efforts to complete the approved
additional tenant improvements as soon as reasonably practical thereafter. In
the event that the Discretionary Allowance is not fully utilized by Tenant prior
to the Lease Commencement Date, Landlord will reimburse Tenant either in cash
within thirty (30) days after the Lease Commencement Date, or pursuant to Rent
abatement, at Tenant’s option. In the event that Tenant requests Landlord to
construct additional tenant improvements and the costs thereof exceeds the
Discretionary Allowance, Tenant shall pay such amount to Landlord within thirty
(30) days after the Lease Commencement Date, provided that such work has been
completed (as jointly and reasonably determined by Landlord and Tenant) and that
Landlord has delivered to Tenant reasonable documentation of such costs.

9



--------------------------------------------------------------------------------



 



4. COMMON AREAS

     4.01 [INTENTIONALLY OMITTED]

     4.02 [INTENTIONALLY OMITTED]

     4.03 [INTENTIONALLY OMITTED]

5. ADDITIONAL RENT

     5.01 Additional Rent. All charges payable by Tenant to Landlord under this
Lease other than Base Monthly Rent are called “Additional Rent.” Unless this
Lease provides otherwise, Additional Rent is to be paid with the next monthly
installment of Base Monthly Rent and is subject to the provisions of
Section 3.03. The term “Rent” whenever used in this Lease means Base Monthly
Rent and Additional Rent.

     5.02 Operating Costs.

                    A. The term, “Operating Costs,” means the actual, reasonable
costs and expenses required of Landlord pursuant to this Lease which are
incurred by Landlord during the Lease Term with respect to the operation,
maintenance, management and repair of the Property, including, but not limited
to: (i) any Landlord Repairs of the Property performed by Landlord pursuant to
Section 13.03 of this Lease below; (ii) a management fee equal to 1.5% of the
Base Monthly Rent owed Landlord; and (iii) the cost of all insurance required to
be paid by Landlord with respect to the Premises pursuant to this Lease.
Notwithstanding the foregoing, Operating Costs will not include: (a) any costs
which, under generally accepted accounting principles, consistently applied, are
of a capital nature (including rental costs for equipment and services that
would be considered capital in nature) (a “Capital Cost”), except as set forth
in Section 5.02A(2), (b) any costs incurred by Landlord in the performance of
the Landlord Work, (c) any costs incurred by Landlord by reason of any breach of
this Lease by Landlord (including any of Landlord’s representations and
warranties contained herein), or the negligence or intentional misconduct of
Landlord or its agents, invitees, representatives, employees, directors,
officers, shareholders, Affiliates, consultants, independent contractors,
successors and assigns (collectively, “Landlord Parties”), or any violation of
Requirements by Landlord or any Landlord Party, (d) any costs incurred by
Landlord in connection with the performance of its warranty obligations
described in Article 2 hereof, (e) costs of repairs, restoration, replacements
or other work occasioned by fire or other casualty or an insurable nature, or
the exercise by governmental or quasi-governmental entities of the right of
eminent domain, (f) interest and amortization of funds borrowed by Landlord, or
rent under any ground lease or master lease entered into by Landlord, (g) costs,
fines, penalties or fees incurred due to Landlord’s failure to make any payment
when due (except as set forth in Section 5.02A(1)), (h) costs incurred for any
items to the extent covered by any warranty, (i) the costs of items provided by
Affiliates of Landlord to the extent that such costs exceed reasonable and
customary charges for such services and Tenant acknowledges that the 1.5%
management fee set forth above is reasonable, (j) costs in the nature of
indemnification obligations of Landlord or any Landlord Party, (k) costs of
complying with Landlord’s obligations under Section 7.05 hereof or any other
costs or expenses incurred in connection with the remediation of any Hazardous
Waste (including any cost or expense incurred in connection with any government
investigation, order, proceeding or report with respect thereto), (l) leasing
commissions, (m) costs and expenses (including court costs, attorneys’ fees and
disbursements) related to or in connection with disputes with any holder of a
mortgage or by or among any persons having an interest in the Landlord or the
Premises, (n) costs incurred in connection with a sale, lease or transfer
(including testamentary transfers) of all or any part of the Premises or any
interest therein, or of any interest in Landlord, or in any person comprising,
directly or indirectly, Landlord or in any person having an equity interest,
directly or indirectly in Landlord, (o) the cost of any “tap fees” or one-time
lump sum sewer or water connection fees for the Property payable in connection
with the initial construction of the Property, (p) all costs and expenses
(including utilities) payable directly by Tenant, (q) costs and expenses
incurred by Landlord associated with the operation of the business of the legal
entity or entities which constitute Landlord (as opposed to operation of the
Premises), (r) property management fees in excess of 1.5% of the Base Monthly
Rent owed Landlord, (s) Real Property Taxes, or (t) any other cost or expense
which is not normal and customary operating expense in comparable buildings in
the Las Vegas, Nevada metropolitan area. Tenant shall also pay as a part of
Operating Costs (I) the expenses attributable to the Land and payable under that
certain Reservation of Easements and Declaration of Restrictive Covenants For
Fire Equipment and Other Facilities dated as of the date hereof and
(II) Tenant’s share of the expenses attributable to the Land payable under that
certain Reciprocal Grant of Easement with Covenants and Restrictions Affecting
Land dated February 12, 2003 and recorded February 18, 2003 in Book 20030218 as
Document No. 01839 in the official records of Clark County, Nevada (the
“Existing Declaration”). Notwithstanding the foregoing:

                    1. To the extent that (x) Tenant shall fail to timely pay
its share of any installment of Operating Costs as required under this Lease,
(y) as a result thereof, Landlord fails to pay such Operating Costs when due,
and (z) such failure by Landlord to pay such Operating Costs results in the
imposition of fines, penalties or interest upon Landlord, then Landlord may
include such fines, penalties and interest in “Operating Costs” for purposes
hereof; provided, that, in such event, notwithstanding anything to the

10



--------------------------------------------------------------------------------



 



contrary contained in this Lease, Landlord shall not have the right to charge
Tenant any additional late fee, interest, charge or similar expense with respect
to Tenant’s failure to have timely paid such Operating Costs; and

                    2. Operating Costs may (to the extent includable in
Operating Costs pursuant to the first sentence of this Section 5.02A, and not
excluded from Operating Costs pursuant to any of clauses (b) through (t) of the
second sentence of this Section 5.02A) include Capital Costs paid by Landlord
during the Lease Term for any capital improvement, the installation of which is
required to comply with any Laws first enacted and effective after the Lease
Commencement Date. Any such Capital Costs included in Operating Costs shall be
amortized on a level payment basis by Landlord over the useful life (for
accounting and not tax purposes) of the applicable capital improvement or other
capital item, together with interest on the unamortized amount of said cost at a
rate per annum equal to the actual rate of interest and other borrowing costs
and expenses if any (amortized over the life of the applicable loan and ratably
allocated to the relevant amount being amortized) incurred by Landlord with
respect to the cost of such capital item to the extent paid for directly through
loan proceeds advanced by a third-party lender, if any, which is not an
Affiliate of Landlord, pursuant to the terms of a bona fide loan.

                    B. [INTENTIONALLY OMITTED]

                    C. Landlord shall estimate at least ninety (90) days before
the Lease Commencement Date (for the first full or partial calendar year’s
Operating Costs due hereunder) and thereafter at least ninety (90) days after
the commencement of each subsequent calendar year (for each such subsequent full
or partial calendar year’s Operating Costs due hereunder), the amounts Tenant
shall owe for Operating Costs for the applicable full or partial calendar year.
Any such failure to estimate shall not prejudice Landlord’s rights to collect
such amounts, and, until Landlord provides such estimate to Tenant, Tenant shall
continue to pay the estimated amounts it paid prior to the previous calendar
year. Tenant shall pay to Landlord on the first (1st) day of each month during
such calendar year (or portion thereof) an amount equal to 1/12 of such estimate
of Operating Costs for such year (or portion thereof). Landlord’s estimate of
Operating Costs may be adjusted from time to time by Landlord within a calendar
year, and any such adjustments of estimates within a calendar year shall be
based on Landlord’s reasonable expectations. If any adjustment shows an increase
in Tenant’s estimated payments for the current calendar year, Tenant shall pay
the difference between the new and former estimates, for the period from January
1 of the current calendar year through the month in which such adjustment is
sent. Tenant shall make such payments within forty-five (45) days after Landlord
sends the adjusted estimate to Tenant. If any adjustment shows a decrease in
Tenant’s estimated payments for the current calendar year, Tenant shall receive
a credit for the difference between the new and former adjustments, for the
period from January 1 of the current calendar year through the month in which
such estimate is sent. Landlord shall credit such amount towards the next
installment(s) of Rent due under this Lease. By April 1 of each calendar year
(or as soon thereafter as is reasonably practicable under the circumstances, but
in any event by June 1 of each year), Landlord shall provide a statement or
statements (an “Operating Statement”) to Tenant signed by a financial officer or
authorized representative of Landlord, showing: (a) the amount of actual
Operating Costs identifying major categories therefor incurred for the prior
calendar year, (b) the amount paid by Tenant toward Operating Costs during said
year on an estimated basis, and (c) the amount of actual Real Property Taxes
with respect to the applicable calendar year. Upon written request of Tenant,
Landlord shall supply sufficient backup data, as may be reasonably requested by
Tenant, to reasonably demonstrate to Tenant to its reasonable satisfaction the
accuracy of such Operating Costs in accordance with the provisions of this
Lease. Failure by Landlord to provide Tenant with an Operating Statement by
April 1st of each year shall not constitute a waiver by Landlord of its right to
collect Tenant’s share of Operating Costs or estimates for a particular calendar
year, Landlord’s right to charge Tenant for such expenses in subsequent years is
not waived. Any Operating Statement, once issued by Landlord, shall be binding
on Landlord, except in case of manifest error of which Landlord notifies Tenant
in writing no later than December 31 of the calendar year within which the
applicable Operating Statement is delivered (or required to be delivered) to
Tenant.

                    D. Subject to the provisions of this Paragraph 5.02D, Tenant
shall have the right to inspect Landlord’s records with respect to Operating
Costs (including insurance) and Real Property Taxes for any calendar year
falling in whole or in part during the Lease Term during normal business hours
upon reasonable notice and in a reasonable manner, at Tenant’s sole cost and
expense, by providing notice of its intent to conduct such inspection not later
than six (6) months after receipt of the Operating Statement for the applicable
calendar year. Tenant’s audit rights shall be limited to Operating Costs
(including insurance) and Real Property Taxes for the period covered in such
Operating Statement. Within thirty (30) days after receipt of Tenant’s request
to inspect Landlord’s books and records related to Operating Costs and Real
Property Taxes, Landlord shall make such books and records available to Tenant
at a mutually acceptable location at or in the reasonable vicinity of the
Business Park, and Tenant shall commence its inspection within thirty (30) days
after Landlord notifies Tenant that such books and records are available for
Tenant to inspect. Failure by Tenant to request and commence an audit of
Operating Costs or Real Property Taxes in accordance with the provisions of this
Paragraph 5.02D, shall constitute Tenant’s approval of the Operating Costs and
Real Property Taxes covered by such Operating Statement. In the event the
results of the audit which are agreed upon by Landlord and Tenant disclose that
Tenant has underpaid Operating Costs and/or Real Property Taxes, Tenant shall
pay such

11



--------------------------------------------------------------------------------



 



difference as Additional Rent within thirty (30) days after such agreement. In
the event the agreed upon results of the audit disclose that Tenant has overpaid
Operating Costs and/or Real Property Taxes, Tenant shall receive a credit in the
amount of such difference against the next succeeding installment(s) of Rent,
or, if the Lease Term has expired, Landlord shall refund such amount within
thirty (30) days after such agreement. If Landlord and Tenant fail to agree upon
the results of the audit, the matter shall be submitted to arbitration. The
arbitration shall take place in the general metropolitan area where the Property
is located by a panel of three (3) arbitrators, one (1) of whom is an
unaffiliated person selected by Landlord, the second is an unaffiliated person
selected by Tenant and the third is selected by the two (2) designated
arbitrators. Each party shall have fifteen (15) days after the notice of the
intent to arbitrate to designate their arbitrator and the arbitrators selected
shall have ten (10) days to designate the third arbitrator. A hearing and the
resulting decision must take place within forty-five (45) days of the
appointment of the third arbitrator. Notwithstanding anything to the contrary
contained in the foregoing, if Tenant was overbilled for either of Real Property
Taxes or Operating Costs by more than six percent (6%) thereof (considering each
of Real Property Taxes and Operating Costs separately), then: (x) Tenant shall
be given a new opportunity, with respect to the two (2) years preceding the
calendar year with respect to which Tenant has audited Landlord’s books and
records, to review the books and records for and take exception to the items of
Real Property Taxes and/or Operating Costs (as the case may be) for which Tenant
was overbilled to the extent that such Real Property Taxes and/or Operating
Costs were not previously audited by Tenant, and Tenant shall only have sixty
(60) days from the dates the books and records for the Operating Costs for such
two (2) preceding years are again made available to Tenant within which to
commence its review of such books and records; (y) Landlord shall pay the
reasonable costs of Tenant’s accountant/auditor with respect to the applicable
Operating Costs or Real Property Taxes, as the case may be; and (z) Landlord
shall bear the entire cost of any arbitration described above relative to such
Operating Costs or Real Property Taxes. If Tenant was overbilled for either of
Real Property Taxes or Operating Costs as described above which Tenant elects to
audit hereunder, but was not overbilled by more than six percent (6%) thereof,
then each party shall pay the costs of any third party accountant/auditor that
such party engaged in connection with such audit, each party shall pay the costs
of the arbitrator selected by such party, and the costs of the third arbitrator
shall be split equally between Tenant and Landlord. If Tenant was not overbilled
for either Real Property Taxes or Operating Costs as described above which
Tenant elects to audit hereunder, Tenant shall pay shall pay the costs of any
third party accountant/auditor that either party engaged with respect to the
applicable Operating Costs or Real Property Taxes, as the case may be, and
Tenant shall bear the entire cost of any arbitration described above relative to
such Operating Costs or Real Property Taxes. Any payment or reimbursement to be
made by Landlord to Tenant pursuant to this Section 5.02D shall, if Tenant so
requests in writing, be credited against the next installment(s) of Rent
becoming due hereunder (rather than being paid to Tenant).

                    E. The terms of this Section 5.02 shall survive the
termination of this Lease; provided, that in no event shall Landlord have the
right to request or require any reconciliation or true-up of Operating Costs (or
payment of any additional Operating Costs) after December 31 of the calendar
year in which the Operating Statement disclosing the Operating Costs for the
year in which this Lease expires or terminates is delivered (or required to be
delivered) to Tenant.

     5.03 Taxes.

                    A. “Real Property Taxes” mean the following, to the extent
allocable to the Property, and to the extent that the same accrue with respect
to the Property during the Lease Term: (i) any real property tax, commercial
rental tax, levy, charge, assessment, penalty or tax imposed by any taxing
authority against the Property (except that all assessments shall be treated as
payable over the longest permitted period for payment thereof but Tenant shall
pay any interest component payable as a result of paying such assessments in
installments); (ii) any tax or fee on Landlord’s right to receive, or the
receipt of, rent or income from the Property or against Landlord’s business of
leasing the Property (but only to the extent that such tax or fee is a
substitute for real estate taxes allocable to the Property); provided that Rent
received from Tenant shall be treated as the only rent and other income received
by Landlord, (iii) any tax or charge for fire protection, streets, sidewalks,
road maintenance, refuse or other services provided to the Property by any
governmental agency; (iv) any charge or fee replacing, substituting for, or in
addition to any tax previously included within the definition of Real Property
Tax; and (v) the Landlord’s actual, reasonable cost of any tax protest relating
to any of the above provided that such protest is done at the request or with
the approval of Tenant. Real Property Taxes do not, however, include: (a)
Landlord’s federal, state or local income, franchise, net worth, inheritance or
estate taxes, (b) excess profits taxes, gift taxes, capital stock taxes,
transfer taxes, mortgage or intangible taxes or fees, (c) fines, penalties and
interest due to the delinquent payment by Landlord of any tax or assessment
comprising Real Property Taxes, so long as Tenant timely (i.e., within any
notice and cure periods applicable thereto) paid to Landlord its share of Real
Property Taxes (subject to the terms of the next sentence), or (d) other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
taxes specific to rents, receipts or income attributable to ownership of or
operations solely at the Property), net worth or capital. To the extent that
(x) Tenant shall fail to timely pay its share of any installment of Real
Property Taxes (i.e., beyond any notice and cure periods applicable thereto) as
required under this Lease, (y) as a result thereof, Landlord fails to pay such
installment of Real Property Taxes when due, and (z) such failure by Landlord to
pay such Real Property Taxes results in the imposition of fines, penalties or
interest by the relevant taxing authority upon Landlord, then Landlord may
include such fines, penalties and interest in “Real Property Taxes” for purposes
hereof; provided, that, in such event, notwithstanding anything to the contrary
contained in this Lease, Landlord shall not have the right to charge Tenant any
additional late fee, interest, charge or similar expense with respect to
Tenant’s failure to have timely paid such Real Property Taxes. For purposes of
this Lease, “Real Property Taxes” for any calendar year or other period shall be
deemed to be the Real Property Taxes which

12



--------------------------------------------------------------------------------



 



accrue with respect to such calendar year or other period, regardless of the
time which such Real Property Taxes are paid or required to be paid (i.e.,
determined on an “accrual basis”). Landlord represents and warrants that the
Property consists of its own independent tax parcels for purposes of Real
Property Taxes, and that no property other than the Property is included in such
tax parcels.

                    B. Tenant shall pay to Landlord the Real Property Taxes for
the Lease Term. Notwithstanding the foregoing, Tenant shall have the right, at
Tenant’s sole election, to pay any Real Property Taxes directly to the taxing
authority assessing the same (rather than to Landlord), in which event Tenant
shall, if Landlord so requests, provide Landlord with reasonable evidence that
such Real Property Taxes have been paid. In the event that Tenant has paid to
Landlord more than its share of such actual Real Property Taxes, the amount of
such difference shall be credited against Tenant’s payment of Rent next due. If
the Lease Term is expired then Landlord shall promptly refund any overpayment to
Tenant. Landlord shall pay all Real Property Taxes (and all other taxes and
assessments which are applicable to the Property) as and when due, without
delinquency.

                    C. Personal Property Taxes: Tenant will pay all taxes
charged against trade fixtures, furnishing, equipment or any other personal
property belonging to Tenant in the Premises by the date that such taxes are
due. Tenant will use reasonable efforts to cause its personal property taxes
billed separately from the Property.

                    D. Landlord shall provide the bill for each installment of
Real Property Taxes to Tenant at least forty-five (45) days prior to when due,
or as soon thereafter as Landlord has received such bill. If Tenant receives
such bill at least forty-five (45) days prior to when due, Tenant shall pay the
tax bill at least thirty (30) days prior to when due, but in all cases, provided
that Tenant has received the tax bill, Tenant shall pay the tax bill prior to
when due. Tenant shall have the right to contest Real Property Taxes at its sole
cost and expense, but in no event shall any Real Property Taxes be permitted to
go delinquent or to tax foreclosure sale by reason of any such contest
undertaken by Tenant. If requested in writing by Landlord, Tenant shall notify
Landlord, within ten (10) Business Days after receipt of such request from
Landlord, whether Tenant intends to contest any installment of Real Property
Taxes, and if Tenant does not notify Landlord that Tenant intends to contest the
same, Landlord shall have the right to contest the applicable Real Property
Taxes. Landlord and Tenant shall use reasonable efforts to coordinate any tax
contests.

                    E. If Real Property Taxes paid during any calendar year
shall be refunded to Landlord in whole or in part for any reason whatsoever,
then Landlord shall refund to Tenant the amount of such refund of such refund
(allocated in the case of special assessments to the applicable portion of the
Term of this Lease) within thirty (30) days after Landlord receives such refund,
or, if during the Lease Term of this Lease, credit such refund to Tenant against
the next installments of Rent becoming due hereunder. To the extent the final
amount of Real Property Taxes is not known until after the Lease Term, Tenant
shall pay any amount thereof owed to Landlord pursuant to this Section 5.03
within thirty (30) days after Tenant receives an invoice therefore from Landlord
(subject to the terms of Section 5.03F below), or Landlord shall pay any amount
thereof owed to Tenant pursuant to this Section 5.03 within thirty (30) days
after Landlord received the applicable tax bill or bills (as applicable).

                    F. The terms of this Section 5.03 shall survive the
termination of this Lease; provided, that in no event shall Landlord have the
right to request or require any reconciliation or true-up of Real Property Taxes
(or payment of any additional Real Property Taxes) more than six (6) calendar
months after the date on which the Lease Term expires or sooner terminates.

     5.04 No Additional Rent Prior to Lease Commencement Date. Notwithstanding
anything to the contrary contained herein, in no event shall Tenant have any
duty or obligation to pay any Additional Rent for Real Property Taxes or
Operating Costs, or any other amounts (except as expressly provided herein),
with respect to any period prior to the Lease Commencement Date, notwithstanding
any use or occupancy of the Premises or Property prior to the Lease Commencement
Date.

     5.05 Landlord Estimates. Landlord currently estimates that the aggregate of
the Operating Costs and Real Property Taxes for the Property for the first year
of the Lease Term will be $0.054 per square foot of Rentable Area per month
(approximately $0.015 per square foot of Rentable Area per month for Operating
Costs and $0.039 per square foot of Rentable Area per month for Real Property
Taxes). Attached as Exhibit “O” hereto is Landlord’s currently estimated budget
for Operating Costs for said first year of the Lease Term. Such estimates shall
be utilized for Tenant’s estimate of Operating Costs for the first full or
partial calendar year’s Operating Costs in the event Landlord fails to provide
Tenant with a new estimate pursuant to Section 5.02C above.

6. SECURITY DEPOSIT. [INTENTIONALLY OMITTED]

7. USE OF PREMISES: QUIET CONDUCT

13



--------------------------------------------------------------------------------



 



     7.01 Generally; Compliance with Laws. The Premises may be used and occupied
only for Tenant’s Permitted Use as shown in Section 1.05 and for no other
purpose. Tenant will comply with all Laws and Requirements respecting all
matters of occupancy, condition, use or maintenance of the Premises; provided,
however, that Tenant shall not be responsible for taking any actions to comply
with such Laws and Requirements to the extent that (1) such actions are required
as a result of any negligence or intentional misconduct of Landlord or any
Landlord Parties, or any breach or violation of this Lease by Landlord, (2) such
Laws or Requirements require the performance of capital improvements based on
changes or additions to Laws or Requirements which were not in effect as of the
date of this Lease and relate to the use of the Premises generally for
warehousing, storage, configuration, repair and distribution of products,
training facilities or general office purposes (as opposed to Tenant’s specific
use of the Premises), or (3) such Laws or Requirements relate to any portion of
the Premises or Property which Landlord is responsible for maintaining or
repairing under this Lease. Landlord shall comply with all Laws in performing
its obligations under this Lease. Landlord shall also comply with all Laws
respecting all matters of occupancy, condition, use or maintenance of the
portions of the Premises and Property which Landlord is responsible for
maintaining and repairing, as provided herein, and any such Laws or Requirements
that require the performance of capital improvements based on changes or
additions to Laws or Requirements which were not in effect as of the date of
this Lease and relate to use of the Premises generally for warehousing, storage,
configuration, repair and distribution of products, training facilities or
general office purposes (as opposed to Tenant’s specific use of the Premises)
provided, however, that Landlord shall not be responsible for taking any actions
to comply with such Laws and Requirements to the extent that such actions are
required as a result of any negligence or intentional misconduct of Tenant or
any Tenant Parties, or any breach or violation of this Lease by Tenant. Tenant
will not commit waste at the Property or Premises or cause the same to be used
in a manner that would constitute a nuisance or menace. The keeping of a dog
(other than seeing eye dogs or security dogs to the extent permitted by Laws and
Requirements) or other animal on or about the Premises is expressly prohibited.

     7.02 Hazardous Waste. As used in this section, the term “Hazardous Waste”
means:

                    A. Those substances defined as “hazardous substances,”
“hazardous materials,” “toxic substances,” “regulated substances,” or “solid
waste” in the Toxic Substance Control Act, 15 U.S.C. § 2601 et. seq., as now
existing or hereafter amended (“TSCA”), the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. § 9601 et. seq., as
now existing or hereafter amended (“CERCLA”), the Resource, Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901 et. seq., as now existing or
hereafter amended (“RCRA”), the Federal Hazardous Substances Act, 15 U.S.C. §
1261 et. seq., as now existing or hereafter amended (“FHSA”), the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et. seq., as now existing or
hereafter amended (“OSHA”), the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et. seq., as now existing or hereafter amended (“HMTA”), and the
rules and regulations now in effect or promulgated hereafter pursuant to each
law referenced above and shall also include the local corollaries of the
above-referenced statutes, rules and regulations;

                    B. Those substances listed in the United States Department
of Transportation table (49 CFR § 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto); and

                    C. Such other substances, mixtures, materials and waste
which are regulated under applicable Laws, or which are classified as hazardous
or toxic under federal, state or local laws or regulations (all Laws referenced
in paragraphs A, B and C above are collectively referred to as “Environmental
Laws”).

     7.03 Tenant’s Covenants.

                    A. Except as provided below, Tenant will not, nor will
Tenant allow any Tenant Party, during the Lease Term (or during any period of
Early Occupancy), to manufacture, process, store, distribute, use, discharge or
dispose of any Hazardous Waste in, under or on the Property (or any property
adjacent thereto). Notwithstanding the foregoing, Landlord agrees Tenant may use
and store on the Property: (i) Hazardous Waste contained in office supplies
customarily used in connection with general office uses, (ii) batteries and
other fuels necessary to operate its conveyors, fork lifts and other equipment
and vehicles used in the conduct of its business at the Property, and/or
(iii) Hazardous Waste used in connection with Tenant’s industrial use (including
but not limited to in connection with storage, configuration, repair and
distribution of products); provided that (in each case) Tenant complies with all
Laws and Requirements at all times in connection with such Hazardous Waste.
Further, without limiting the generality of the foregoing, Tenant may store in
the Property from time to time goods being sold by Tenant which are in transport
for delivery to their final destination (or being returned by any client or
customer of Tenant), provided such storage is not in violation of any Law. The
rights of Tenant under clause (iii) of this Section 7.03A shall only be
applicable to the original tenant under this Lease, CDW Logistics, Inc., and its
Affiliates.

                    B. Tenant shall notify Landlord promptly in the event of any
spill or release of Hazardous Waste into, on, or onto the Property regardless of
the source of spill or release, whenever Tenant knows that such a release
occurred.

14



--------------------------------------------------------------------------------



 



                    C. Tenant will not be involved in operations at the Property
which would lead to the imposition on the Tenant or the Landlord of liability or
the creation of a lien on the Property, under the Environmental Laws.

                    D. Tenant shall, upon twenty-four (24) hour prior notice by
Landlord, permit Landlord or Landlord’s agent access to the Property to conduct
an environmental site assessment with respect to the Property; provided, that
such right shall not be exercised in a manner which unreasonably interferes with
Tenant’s use and occupancy of the Property, and Tenant shall have the right to
accompany Landlord or its agent in connection with any such entry.

     7.04 Indemnity. Tenant for itself, the Tenant Parties and their respective
successors and assigns undertakes to protect, indemnify, save and defend
Landlord, its employees, directors, officers, shareholders, Affiliates,
successors and assigns (collectively the “Landlord Indemnitees”) harmless from
any and all liability, loss, damage and expense, including reasonable attorneys’
fees, claims, suits and judgments (collectively, “Claims and Losses”) that
Landlord or any other Landlord Indemnitee, may suffer as a result of, or with
respect to:

                    A. The violation by Tenant or a Tenant Party (as hereinafter
defined) of any Environmental Law at the Property, including the assertion of
any lien thereunder and any suit brought or judgment rendered regardless of
whether the action was commenced by a citizen (as authorized under the
Environmental Laws) or by a government agency; and

                    B. To the extent caused by Tenant or a Tenant Party, any
spill or release of or the presence of any Hazardous Waste brought upon the
Property by Tenant or any Tenant Party.

     7.05 Landlord Warranty and Indemnity. Landlord will for itself, the
Landlord Parties and their respective successors and assigns undertake to
protect, indemnify, save and defend Tenant, its employees, directors, officers,
shareholders, Affiliates, successors and assigns (collectively, the “Tenant
Indemnitees”) harmless from any and all Claims and Losses that Tenant or any
other Tenant Indemnitee may suffer as a result of or with respect to (i) any
violation of Environmental Laws relating to the Property existing on the Lease
Commencement Date except to the extent the same was caused by Tenant or any
Tenant Indemnitee, (ii) the violation by Landlord or any Landlord Party of any
Environmental Law, (iii) any spill or release of or the presence of any
Hazardous Waste affecting the Property (whether or not the same originates or
emanates from the Property or any contiguous real estate) except to the extent
that both (x) the Hazardous Waste in question was brought upon the Property by
Tenant or a Tenant Party, and (y) such spill, release or presence of Hazardous
Waste was caused by Tenant or a Tenant Party, or (iv) all matters disclosed by
that certain Phase I Environmental Site Assessment pertaining to the Property
(as well as other real property) prepared by Black Eagle Consulting, Inc. for DP
Partners dated April 16, 2002 (Project No. 0465-01-2) as updated January 25,
2005.

8. PARKING

     8.01 Tenant and the Tenant Parties have the exclusive right to park in the
parking facilities located at the Property, as well as the exclusive right to
use all roads, driveways and access ways at the Property.

9. UTILITIES

     9.01 Generally. During the Lease Term and, to the extent specified in
Section 2.07C, above, the Early Occupancy Period, Tenant will be responsible for
and shall pay for all water, gas, heat, light, power, sewer, electricity, or
other services metered, chargeable to or provided to the Premises separate from
and in addition to Operating Costs. As of the Lease Commencement Date, Landlord
covenants and agrees that sanitary sewer, storm sewer, water, gas, electrical,
conduits for fiber optic cables and phone lines (which conduits and lines shall
be installed to the main point of demarcation within the telephone room in the
Premises), shall be available for use at commercially reasonable points of
service within the Premises (but nothing contained in this sentence shall be
deemed to constitute a representation or warranty by Landlord that utility
service will in fact be available to the Premises without interruption
throughout the Lease Term).

     9.02 No Default. Except as set forth in Article 44 below, Landlord will not
be liable or deemed in default to Tenant nor will there be any abatement of Rent
for any interruption or reduction of utilities or services not caused by any act
of Landlord or any act reasonably beyond Landlord’s control. Tenant agrees to
comply with energy conservation programs required by Laws.

     9.03 Telephone. Tenant will contract and pay for all telephone and similar
services for the Premises.

     9.04 Landlord Deliveries. Landlord will use commercially reasonable efforts
to obtain and deliver the following to Tenant within sixty (60) days after Lease
execution: written verification acceptable to Tenant that sufficient water
service is

15



--------------------------------------------------------------------------------



 



available to the Premises in accordance with Tenant’s requirements. Tenant
agrees to reasonably cooperate with Landlord in obtaining the foregoing items if
Landlord so requests.

10. ALTERATIONS, MECHANIC’S LIENS. RETURN CONDITION

     10.01 Alterations Generally. Subject to the terms of this Article 10,
Tenant shall have the right, without the consent of Landlord, to make any
additions, changes, alterations or improvements (“Alterations”) in and to the
Premises and Building or the Building systems and equipment pertaining to the
Premises and Building. Without limiting the generality of the foregoing, it is
specifically agreed that, Tenant’s right to perform alterations shall include,
without limitation, the right (a) to install conduit, cabling and wiring within
the Premises or within any shafts, conduits or risers running among the floors
of the Premises, (b) to carpet, paint or decorate, (c) to reinforce floors and
columns, (d) to make slab cuts for purpose of running risers, conduits and
ducts, (e) to make beam cuts, (f) to install stone floors and/or raised floors,
(g) to install additional toilets and other plumbing facilities, (h) to install,
remove, relocate and/or replace dock equipment at the Property, and (i) to
install, remove and relocate non-structural walls in the Premises (including any
walls therein consisting of drywall or similar materials). Notwithstanding
anything to the contrary in the foregoing, the following Alterations shall be
performed by Tenant only with Landlord’s prior written consent: (i) any
Alterations that would adversely affect the structure of the Premises; (ii) any
Alterations that would materially and adversely affect the mechanical,
electrical, plumbing, HVAC, life safety or other basic systems of the Premises;
and (iii) any Alterations (other than signage) readily visible from the exterior
of the Property. The alterations described in clauses (i), (ii) and (iii) of the
preceding sentence are sometimes referred to herein as “Consent Alterations.”

     10.02 Consent Alterations Requirements. Landlord’s consent to any Consent
Alterations shall be contingent upon Tenant providing Landlord with the
following items or information, all subject to Landlord’s approval, not to be
unreasonably withheld: (i) the identity of Tenant’s contractor, (ii) detailed
plans and specifications for such work, and (iii) any other customary items
reasonably requested by Landlord.

     10.03 Requirements for all Alterations. Before commencing any Alterations,
Tenant shall obtain any building permits or other permits or licenses required
under Laws therefor. Once the Alterations begin, Tenant will diligently and
continuously pursue their completion. In connection with any Alterations
performed by or on behalf of Tenant, Tenant shall provide Landlord with
certificates of insurance by Tenant’s contractor for commercial general
liability insurance with limits not less than $2,000,000 General Aggregate,
$1,000,000 Products/Complete Operations Aggregate, $1,000,000 Personal &
Advertising Injury, $1,000,000 Each Occurrence, $50,000 Fire Damage, $5,000
Medical Expense, $1,000,000 Auto Liability (Combined Single Limit, including
Hired/Non-Owned Auto Liability), Workers Compensation, including Employer’s
Liability, as required by state statute endorsed to show Landlord as an
additional insured and for worker’s compensation as required.

     10.04 Installation of Personal Property. Notwithstanding anything to the
contrary in this Article 10, Tenant may, without the consent of Landlord,
install, remove and relocate trade fixtures, equipment, and machinery at the
Premises and other portions of the Property Tenant has the right to use
hereunder, in conformance with Laws, provided that such items will not (i)
adversely affect the structure of the Premises, or (ii) materially and adversely
affect the mechanical, electrical, plumbing, HVAC, life safety or other basic
systems of the Premises.

     10.05 Liens. Tenant will pay all costs for Alterations performed by it and
will keep the Premises and Property free from any liens arising out of work
performed for, materials furnished to or obligation incurred by Tenant. Within
thirty (30) days after written notice from Landlord (or such lesser time that
may be necessary to keep the lien from being foreclosed), Tenant shall remove
any such lien or encumbrance by bond or otherwise, or provide a title insurance
endorsement (or other security (e.g., a letter of credit)) reasonably
satisfactory to Landlord, and covering all costs of defense, in which case
Tenant shall not be deemed to be in breach and shall have the right to contest
in good faith or otherwise deal with such lien claims as Tenant deems best. If
Tenant shall fail to do so, Landlord may, after delivery of notice to Tenant of
Landlord’s intent so to act, bond over, insure over, or pay the amount necessary
to remove such lien or encumbrance. In each case, the amount so paid shall be
deemed Additional Rent under this Lease payable within thirty (30) days after
Tenant’s receipt of an invoice therefor.

     10.06 No Alterations by Landlord. Other than the Landlord Work, and except
in connection with the compliance by Landlord of its obligations under this
Lease, Landlord will not make any Alterations in or to the Property or the
building systems and equipment pertaining to the Property, without Tenant’s
prior written consent.

     10.07 End of Lease Term; Return Condition. At the expiration of this Lease,
Tenant shall surrender the Premises in broom-clean condition, and otherwise in
substantially the same condition as they were in on the Lease Commencement Date,
normal wear and tear, acts of Landlord and the Landlord Parties, and damage by
reason of fire or other casualty excepted; provided, however that subject to the
next succeeding proviso, Tenant shall have the right, upon the expiration or
earlier termination of the Lease to either remove or leave in place any
Alterations constructed or installed by Tenant at the Property (including,
without limitation, any wiring or cabling installed by Tenant therein, provided,
however, that Tenant shall have the obligation to remove any wires and cables to
the extent Law or other Requirements require such items to be removed), at

16



--------------------------------------------------------------------------------



 



Tenant’s sole election; and provided further, that Landlord shall have the right
to require Tenant to remove any Alterations made by Tenant from the Premises
prior to the end of the Lease Term which where not located in the Premises as of
the Lease Commencement Date and which (i) are Consent Alterations, or (ii) cost
in excess of $250,000 for Tenant to install in the Premises (collectively,
“Removal Alterations”). Tenant may not remove any improvements (not including
items such as Tenant’s racking, conveyor system, trade fixtures or personal
property) that were in the Premises as of the Lease Commencement Date and such
improvements shall be the property of the Landlord at the end of the Lease Term.
Tenant shall have the right, from time to time during the Lease Term, to notify
Landlord in writing that Tenant has installed (or plans to install) Removal
Alterations, and to request that Landlord inform Tenant whether Landlord will
require removal of such Removal Alterations from the Premises prior to the end
of the Lease Term. If Landlord fails to notify Tenant in writing that Landlord
will require that any such Removal Alterations be removed from the Premises
within ten (10) Business Days after Tenant delivers such written notice to
Landlord, then Landlord shall conclusively be deemed to have elected to have
required Tenant to remove such Removal Alterations from the Premises prior to
the end of the Lease Term. Notwithstanding anything to the contrary in the
foregoing, nothing contained in this Section 10.07 shall be deemed to require
Tenant to upgrade any equipment, systems or other facilities at the Property in
connection with its return of the Premises to Landlord. Before surrendering the
Premises, Tenant shall remove all of its personal property and trade fixtures
from the Premises. If Tenant fails to remove its personal property and trade
fixtures upon the expiration of this Lease the same shall be deemed abandoned
and shall become the property of the Landlord and Tenant shall reimburse
Landlord for Landlord’s reasonable cost of removal, storage and disposal of such
items, if any, within thirty (30) days of receipt of written notice for the
Landlord’s costs thereof. Upon the expiration of the Lease Term, Tenant shall
deliver all keys to the Building to Landlord.

     10.08 No Fees. Tenant shall not be required to pay any fee of any kind to
Landlord for profit, overhead, general conditions, or supervision with respect
to any Alterations (including Consent Alterations), or to review or approve any
plans or specifications set forth herein, except for Landlord’s reasonable,
actual, out-of-pocket expenses for third party consultants’ (but not including
attorneys’) review of plans and specifications for any Consent Alterations
proposed by Tenant.

11. FIRE INSURANCE: HAZARDS AND LIABILITY INSURANCE

     11.01 Increases in Insurance. Except as expressly provided as Tenant’s
Permitted Use, or as otherwise consented to by Landlord in writing, Tenant shall
not do or permit anything to be done within or about the Premises which will
increase the existing rate of insurance on the Property and shall, at its sole
cost and expense, comply with any reasonable requirements, pertaining to the
Premises, of any insurance organization insuring the Property and
Property-related apparatus. Tenant agrees to pay to Landlord, as Additional
Rent, any increases in premiums on policies resulting from Tenant’s Permitted
Use or other use consented to by Landlord which increases Landlord’s premiums or
requires extended coverage by Landlord to insure the Premises.

     11.02 Tenant’s Property Insurance. Tenant, at all times during Lease Term
and at Tenant’s sole expense, will maintain a policy of standard fire and
extended coverage insurance with “all risk” (or its then current equivalent)
coverage on all Tenant’s Alterations in or about the Premises and on all
personal property and equipment to the extent of at least ninety percent (90%)
of their full replacement value. The proceeds from this policy will (unless this
Lease shall be terminated pursuant to the terms hereof) be used by Tenant for
the replacement of personal property and equipment and the restoration of
Tenant’s Alterations. This policy will contain an express waiver, in favor of
Landlord, of any right of subrogation by the insurer.

     11.03 Tenant’s Liability Insurance. Tenant, at all times during the term on
this Lease and at Tenant’s sole expense, will maintain a policy of commercial
general liability coverage with limits of not less than $2,000,000 combined
single limit for bodily injury and property damage insuring against all
liability of Tenant and its authorized representatives arising out of or in
connection with Tenant’s use or occupancy of the Premises. During the Lease
Term, Tenant shall also maintain (i) worker’s compensation insurance to the
extent required by Law, together with employer’s liability limits of not less
than ONE MILLION DOLLARS ($1,000,000.00) per occurrence; and (ii) automobile
liability insurance insuring all owned, non-owned and hired automobiles with
limits of not less than ONE MILLION DOLLARS ($1,000,000.00) for bodily injury
and property damage.

     11.04 Insurance Requirements. All liability insurance carried by Tenant
with respect to the Property will name Landlord and/or Landlord’s designated
partners and affiliates as an additional insured, and will be primary to
Landlord’s liability insurance and shall contain an excess coverage endorsement
reasonably acceptable to Landlord. All insurance required to be provided by
Tenant under this Lease will (a) be issued by an insurance company authorized to
do business in the state in which the Premises are located and which has and
maintains a rating of at least A/X in the Best’s Insurance Reports or the
equivalent at the inception of the policy period, and (b) contain an endorsement
requiring at least thirty (30) days prior written notice of cancellation to
Landlord before cancellation or change in coverage, scope or limit of any
policy. Except for any insurance obtained by Tenant pursuant to Section 11.06
hereof (which shall have deductibles reasonably acceptable to Landlord), any
insurance required to be carried by Tenant hereunder may be subject to
commercially reasonable deductibles (as reasonably determined by Tenant);
provided, that Tenant shall be responsible for the payment of such deductibles
(not including deductibles under insurance carried under Section 11.06 hereof,
except to the extent provided in said Section 11.06). Tenant will deliver a

17



--------------------------------------------------------------------------------



 



certificate of insurance to Landlord prior to any use or occupancy of the
Property or Premises by Tenant (including any Early Occupancy thereof) and will
provide evidence of renewed insurance coverage at each anniversary, and prior to
the expiration of any current policies; however, in no event will Tenant be
allowed to occupy the Premises before providing adequate and acceptable proof of
insurance as stated above. Landlord agrees that the insurance policies required
to be maintained by Tenant hereunder may be “blanket” or “umbrella” policies
maintained by Tenant and/or its Affiliates from time to time; provided that the
coverage afforded and allocated thereunder, as it relates to the Premises, shall
not be reduced or diminished or otherwise be different from that which would
exist under a separate policy meeting all other requirements of this Lease.

     11.05 Landlord’s Insurance. Landlord agrees to purchase and keep in full
force and effect during the Lease Term, casualty insurance under policies issued
by insurers authorized to do business in the state in which the Premises are
located and which maintain a rating in the Best’s Insurance Reports of at least
A/X or the equivalent at the inception of the policy period, on the Building and
other insurable improvements on the Land in amounts not less than the full
replacement cost of the Building and such other improvements (above foundations)
against fire and other such risks as may be included in standard forms of fire
and extended coverage insurance available from time-to-time (which shall include
rent loss insurance), together with a commercial general liability policy with
respect to the Property providing coverage in the amount of Two Million Dollars
($2,000,000) and such other insurance as Landlord shall reasonably deem
necessary or prudent. The cost of such insurance shall be considered an
Operating Cost. Such property insurance required to be provided by Landlord will
include an express waiver of subrogation by the insurer in favor of Tenant, and
will release Tenant from any claims for damage to any person, to the Building,
and to the Property, and to Landlord’s personal property, equipment,
improvements and Alterations in or on the Building or the Property, caused by or
resulting from risks which are to be insured against by Landlord under this
Lease. Landlord will deliver a certificate of insurance to Tenant prior to the
Lease Commencement Date and will provide evidence of renewed insurance coverage
at each anniversary, and prior to the expiration of any current policies. All
insurance required to be carried by Landlord hereunder shall contain an
endorsement requiring at least thirty (30) days prior written notice of
cancellation to Tenant before cancellation or change in coverage, scope or limit
of any policy.

     11.06 Tenant’s Right to Obtain Landlord’s Insurance. Notwithstanding
anything to the contrary contained in Section 11.05 above, Tenant shall have the
right, but not the obligation, by providing written notice of such election to
Landlord and any mortgagee of the Property of whom Tenant has been given written
notice (and provided that Landlord’s mortgagee reasonably approves such
election) at any time and/or from time to time during (or prior to) the Lease
Term, to itself obtain and maintain (at its expense) the property and/or
liability insurance then carried by Landlord pursuant to Section 11.05 above in
lieu of Landlord, in which event Landlord shall, during the period that Tenant
so elects to obtain and maintain such property and/or liability insurance, no
longer maintain such property and/or liability insurance described in
Section 11.05, and Landlord shall not have the right to charge Tenant the cost
of such property and/or liability insurance as an Operating Cost hereunder. The
insurance coverage that Landlord intends to carry as of the Lease Commencement
Date, and which Tenant would be required to obtain if Tenant exercised its
rights pursuant to this Section 11.06 at this time, is described on the
insurance certificate attached hereto as Schedule I. In the event that Tenant so
elects to obtain and maintain such property and/or liability insurance, Tenant
shall cause Landlord, and any mortgagee or ground lessor of Landlord, if
Landlord so requests in writing, as additional insureds and loss payees under
such insurance policy(ies), as their interests may appear. Landlord and Tenant
agree to reasonably cooperate with each other in order to coordinate the
acquisition and maintenance of any such property and/or liability insurance by
Tenant, which may include, without limitation, the execution of any required
forms and applications and providing relevant information to Tenant’s insurance
carrier. In addition, if Tenant so elects to obtain and maintain such property
and/or liability insurance Tenant shall be required to obtain such other
insurance or increases in coverage that Landlord or its lender reasonably deems
prudent. In such event, Tenant shall also be solely responsible for any
deductible in excess of what Landlord carried (as may be modified by Landlord as
provided above).

12. INDEMNIFICATION AND WAIVER OF CLAIMS

     12.01 Waiver. Tenant waives all claims against Landlord for damage to any
property in or about the Property, regardless of cause or time of occurrence, to
the extent that such damage is covered by property insurance maintained by
Tenant hereunder, or would be covered by the property insurance required to be
carried by Tenant hereunder. Landlord waives all claims against Tenant for
damage to any property in or about the Property, regardless of cause or time of
occurrence to the extent that such damage is covered by property insurance
maintained by Landlord hereunder (or by the property insurance carried by
Tenant, if Tenant has elected to maintain property insurance in lieu of Landlord
as provided in Section 11.06 above), or would be covered by the property
insurance required to be carried by Landlord hereunder.

     12.02 Indemnity. Subject to the second sentence of Section 12.01 above and
to Section 38.14 hereof, Tenant will defend, indemnify and hold Landlord and the
other Landlord Indemnitees harmless from and against any and all Claims and
Losses arising out of, connected with, or resulting from the negligence or
intentional misconduct of Tenant or any Tenant Party, or any failure of Tenant
to comply with the terms and conditions of this Lease; except to the extent, in
all cases, that any such Claims and Losses result from the negligence or
intentional misconduct of Landlord or any Landlord Party, or any breach of this
Lease by Landlord. Subject to the first sentence of Section 12.01 above and the
last sentence of Section 38.14 below, Landlord

18



--------------------------------------------------------------------------------



 



will defend, indemnify and hold Tenant and the other Tenant Indemnitees harmless
from and against any and all Claims and Losses arising out of, connected with,
or resulting from the negligence or intentional misconduct of Landlord or any
Landlord Party, or any failure of Landlord to comply with the terms and
conditions of this Lease; except to the extent, in all cases, that any such
Claims and Losses result from the negligence or intentional misconduct of Tenant
or any such Tenant Party, or any breach of this Lease by Tenant.

13. REPAIRS

     13.01 Tenant Repairs. Tenant shall, at its sole expense, keep and maintain
the Premises and every part thereof (except for items that Landlord is
responsible for maintaining, as provided herein), including interior windows,
skylights, doors, plate glass, any store fronts and the interior of the
Premises, in good and sanitary order, condition and repair, normal wear and tear
and damage by reason of fire or other casualty excepted. Except for items that
Landlord is responsible for maintaining as provided herein, Tenant will, also,
at its sole cost keep and maintain all utilities, fixtures, plumbing and
mechanical equipment used by Tenant and located within the Premises in good
order and repair and furnish all expendables (light bulbs, paper goods, soaps,
etc.) used in the Premises. Tenant will be responsible for routine,
non-structural maintenance and repair of the roof, walls and slab of the
Building, and the grounds, landscaping and parking lot at the Property except as
set forth to the contrary on Exhibit Q. Tenant shall also be responsible for
performing the obligations and obtaining the service contracts designated as
Tenant’s responsibility on Exhibit Q attached hereto and made a part hereof.
Notwithstanding the foregoing, Tenant shall not be responsible for any
maintenance or repairs (I) caused by Landlord’s or any Landlord Party’s
negligent errors or omissions or intentional misconduct (but rather Landlord
shall, subject to Section 12.01, be responsible for such maintenance or repair),
(II) as a result of the failure of Landlord to perform or observe any conditions
or agreements contained in this Lease (but rather Landlord shall, subject to
Section 12.01, be responsible for such maintenance or repair), or (III) required
of Landlord pursuant to Section 13.03, but in addition to its obligations above
Tenant shall, subject to Section 12.01, be responsible for any maintenance or
repairs caused by Tenant’s or any Tenant Party’s negligent errors or omissions
or intentional misconduct.

     13.02 Changes in Law; Landlord Self Help. If during the Lease Term, any
repair or maintenance to the Premises is required as a result of a new Law (or
change in an existing Law) that is enacted and first becomes effective after the
Lease Commencement Date, Tenant, at its sole expense, shall promptly perform the
same; provided, that Tenant shall not be required to perform such maintenance or
repair to the extent that the cost thereof constitutes a Capital Cost (but
rather, Landlord shall be responsible therefor, and in such case Landlord may,
to the extent permitted under Section 5.02A hereof, charge the cost thereof to
Tenant as an Operating Cost); and provided further, that Landlord shall not be
responsible for performing any such maintenance or repair to the extent that the
new (or newly modified) Law in question requires such maintenance and/or repair
as a result of Tenant’s specific use of the Premises (as opposed to general use
of the Premises for warehousing, storage, configuration, repair and distribution
of products, training facilities or general office purposes), but rather Tenant
shall be responsible therefor. If Tenant fails to perform any maintenance or
repair required of it as and when required under this Lease, and such failure
continues for thirty (30) days after notice from Landlord (provided, that in the
event of an emergency or hazardous condition, Landlord shall only be required to
provide such notice (prior or subsequent) as is reasonable under the
circumstances), then Landlord shall have the right (but not the obligation) to
perform such maintenance or repair on Tenant’s account, in which event Tenant
will reimburse Landlord for the reasonable costs incurred by Landlord in
connection therewith within thirty (30) days after Tenant’s receipt of an
invoice therefor from Landlord.

     13.03 Landlord Repairs. Except to the extent such items are the
responsibility of Tenant as set forth in Section 13.01, Landlord shall:
(i) maintain in good condition, reasonable wear and tear excepted, and repair
and replace if required by this Section 13.03 or the other provisions of this
Lease, above, as necessary, extraordinary (as opposed to routine) and/or
structural maintenance of the roof, exterior walls, slab, foundations, and
structural components of the Building, (ii) be responsible for performing the
obligations and obtaining the service contracts designated as Landlord’s
responsibility on Exhibit Q attached hereto and made a part hereof, and (iii) be
responsible, as between Landlord and Tenant, for maintaining and repairing the
utility and plumbing systems at the Property to the actual points of service
inside the Premises (collectively referred to herein as “Landlord Repairs”),
except that Landlord shall not be responsible for any maintenance or repairs
provided herein (I) caused by Tenant’s misuse of the Premises, or Tenant’s or
any Tenant Party’s negligent errors or omissions or intentional misconduct,
(II) as a result of the failure of Tenant to perform or observe any conditions
or agreements contained in this Lease (but rather Tenant shall, subject to
Section 12.01, be responsible for such maintenance or repair), or (III) required
of Tenant pursuant to Section 13.01. The cost of Landlord Repairs shall be
considered part of the Operating Costs as provided in Section 5.02A above
(except as set forth in said Section 5.02A). Tenant agrees to provide Landlord
written notice of any item requiring repair or replacement under this
Section 13.03 and to provide Landlord a reasonable opportunity to commence and
complete the same. Landlord shall cause Landlord Repairs to be performed with
reasonable commercial diligence, and, except in the case of an emergency or
hazardous condition, Landlord shall cause Landlord Repairs to be done outside of
Tenant’s regular business hours if the performance thereof shall interfere with
or disrupt the normal business activities of Tenant at the Property and Tenant
shall reimburse Landlord for the reasonable incremental costs thereof. If
Landlord fails to perform Landlord Repairs as and when required under this
Lease, and such failure continues for thirty (30) days after notice from Tenant
(provided, that in the event of an emergency or hazardous condition, Tenant
shall only be required to provide such notice (prior or subsequent) as is
reasonable

19



--------------------------------------------------------------------------------



 



under the circumstances), then Tenant shall have the right (but not the
obligation) to perform such Landlord Repairs on Landlord’s account, in which
event Landlord will reimburse Tenant for the reasonable costs incurred by Tenant
in connection therewith within thirty (30) days after Landlord’s receipt of an
invoice therefor from Tenant (failing which Tenant shall have (without limiting
its other rights and remedies) the offset rights described in Section 30.02 of
this Lease, as set forth in said Section 30.02).

     13.04 No Limitation. Nothing contained in this Article 13 shall in any way
limit or otherwise affect: (i) Landlord’s obligation to perform the Landlord
Work as required under this Lease, the Specifications and the Workletter, or
(ii) Landlord’s warranty obligations set forth in Article 2 hereof.

     13.05 Not Applicable to Casualty. The terms of this Article 13 shall not
apply to any loss or damage caused to the Property by reason of fire or other
casualty, it being acknowledged that any such loss or damage is addressed in
Article 17 below.

14. SIGNS, AND LANDSCAPING

     14.01 Landlord will have the right to approve material changes to the
landscaping at the Property proposed by Tenant, and the right to approve the
placement, size, and quality of signs to be installed by Tenant pursuant to
Exhibit “F,” “Sign Criteria” (except as set forth in said Exhibit “F”). Landlord
shall not permit any person or entity other than Tenant to install or place any
signs on the Property during (or prior to) the Lease Term, without the prior
written consent of Tenant.

15. ENTRY BY LANDLORD

     15.01 Tenant will permit Landlord and Landlord’s agents to enter the
Premises at reasonable times for the purpose of inspecting the same, or for the
purpose of performing Landlord Repairs (including the erection and maintenance
of such scaffolding, canopies, fences and props as may be required therefor), or
for the purpose of showing the Premises to prospective tenants during the last
six months of the Lease Term and for showing the Premises to prospective
purchasers, lenders and investors, without any rebate of rents and without any
liability to Tenant for any loss of occupation or quiet enjoyment of the
Premises thereby occasioned; all without interference to Tenant, and upon at
least 48 hours advance notice to Tenant (except for any Landlord Repairs
required as a result of an emergency or hazardous condition). Tenant shall have
the right to accompany Landlord in connection with any entry into the Premises
by Landlord.

16. ABANDONMENT. Intentionally omitted.

17. DESTRUCTION

     17.01 Termination Rights. In the case of total destruction of the Premises
or Building, or damage or destruction to any portion thereof substantially
interfering with Tenant’s use of the Premises, whether by fire or other
casualty, Tenant shall have the right to terminate this Lease if the repair or
reconstruction of such damaged portion of the Premises or Building would take
longer than 165 days from the date on which such damage or destruction occurred
to complete, as determined by a reputable, independent architect selected by
Landlord (and reasonably acceptable to Tenant). Landlord shall cause such
architect’s written determination to be delivered to Tenant as promptly as
possible after the occurrence of such damage or destruction, but in no event
later than forty-five (45) days after the occurrence of such damage or
destruction. If Landlord provides such determination within such forty-five
(45) day period, and such determination states that the damage or destruction in
question can be repaired and restored within such 165 day period, and if
Landlord proceeds to and does repair such damage within such 165 day period,
this Lease shall not terminate, but shall continue in full force and effect,
except that Tenant shall be entitled to a reduction in Rent in an amount equal
to that proportion of the Rent which the number of square feet of Rentable Area
in the unusable portion bears to the total number of square feet of Rentable
Area in the Premises. Said reduction shall be prorated so that the Rent shall
only be reduced for those days any given area is actually unusable. If this
Lease is terminated pursuant to this Article 17, Rent shall be prorated as of
the date of termination, and all rights and obligations hereunder shall cease
and terminate (other than obligations which survive termination of this Lease).
If Landlord fails to complete such repair and restoration work within such
165 day period (for reasons other than Unavoidable Delays), then Tenant shall
again have the right to terminate this Lease by providing written notice thereof
to Landlord, within sixty (60) days after the expiration of said 165 day period
if the restoration has not occurred during such sixty (60) day period.

     17.02 Repair. If the Premises or Building (or other improvements on the
Property) shall be damaged by fire or other casualty, and this Lease shall not
be terminated as provided in Section 17.01 above, Landlord shall, at Landlord’s
sole cost and expense, repair and restore the same as promptly as possible to
substantially the condition existing prior to the casualty, except for
modifications required by zoning and building codes and other Laws then in
effect. Landlord shall not, however, be responsible for repairing or replacing
any of Tenant’s Alterations, stock in trade, fixtures, furniture, furnishings,
floor coverings or equipment.

20



--------------------------------------------------------------------------------



 



     17.03 Insurance. All insurance proceeds payable under any property, fire,
and/or rental insurance of Landlord shall be payable solely to Landlord and
Tenant shall have no interest therein. Tenant shall in no case be entitled to
compensation under Landlord’s insurance policies for damages on account of any
annoyance or inconvenience in making repairs under any provision of this Lease.
All insurance proceeds payable under any property, fire, and/or business
interruption insurance policy of Tenant shall be payable solely to Tenant and
Landlord shall have no interest therein; provided, that in the event that Tenant
has elected to obtain and maintain the property insurance to be carried by
Landlord under Section 11.05 hereof, as provided in Section 11.06 above, with
respect to any portion of the Lease Term, then Landlord shall have the right, as
an additional insured and loss payee as provided in such property insurance
policy, to receive the proceeds thereof as permitted under such policy with
respect to loss or damage occurring within such portion of the Lease Term that
Tenant so maintains such property insurance (but, for clarity, such rights of
Landlord shall not extend to any property insurance maintained by Tenant
pursuant to Section 11.02 above), and Tenant shall make such assignment of
rights or take such other reasonable action necessary to cause such proceeds to
be paid to Landlord (or a mortgagee or ground lessor of Landlord, if so directed
in writing by Landlord).

18. ASSIGNMENT, SUBLETTING AND TRANSFERS OF OWNERSHIP

     18.01 Generally. Tenant will not, without Landlord’s prior written consent
which consent shall not be unreasonably withheld, assign, sell, mortgage,
encumber, convey or otherwise transfer all or any part of Tenant’s leasehold
estate, or permit the Premises to be occupied by anyone other than Tenant and
the Tenant Parties or sublet the premises or any portion thereof (collectively
called “Transfer”). Notwithstanding anything to the contrary contained herein,
neither (i) the transfer of stock or other voting or ownership interests in
Tenant, nor (ii) a Permitted Transfer (as hereinafter defined) shall constitute
a “Transfer” for purposes hereof, and shall not require Landlord’s consent (or,
in the case of clause (i), notice to Landlord). Tenant must supply Landlord with
any and all documents deemed necessary by Landlord to evaluate any proposed
Transfer at least thirty (30) days in advance of Tenant’s proposed Transfer
date. Notwithstanding the foregoing, Tenant may, without the consent of Landlord
undertake the following (each, a “Permitted Transfer”): (a) assign the lease to
any Affiliate of Tenant, and/or (b) sublet and/or allow the use of space in the
Premises to any Affiliate of Tenant, and/or any contractor, consultant, service
provider joint venture partner or client of Tenant which is occupying space in
the Premises for purposes related to the conduct of Tenant’s business therein.
For purposes hereof, an “Affiliate” of any person or entity is a person or
entity that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with the first such person or
entity. The word “control” means the power, directly or indirectly, by voting
rights, contract or otherwise, to direct or cause the direction of the
management or policies of a person or entity. Tenant shall provide Landlord with
notice of a Permitted Transfer prior to or within thirty (30) days after the
consummation thereof.

     18.02 Consent Standards. In considering whether or not to consent to a
Transfer, Landlord may consider, among other things, whether or not: (a) in the
reasonable judgment of Landlord the transferee is of a character or is engaged
in a business which is not in keeping with the character of the Property;
(b) the portion of the Premises subject to the transfer is not configured in a
manner that would comply with Laws; or (c) Tenant is in Default under this
Lease.

     18.03 Intentionally Omitted.

     18.04 Consent Not a Release. Any consent to any Transfer which may be given
by Landlord, or the acceptance of any rent, charges or other consideration by
Landlord from Tenant or any third party, will not constitute a waiver by
Landlord of the provisions of this Lease or a release of Tenant from the full
performance by it of the covenants stated herein; and any consent given by
Landlord to any Transfer will not relieve Tenant (or any transferee of Tenant)
from the above requirements for obtaining the written consent of Landlord to any
subsequent Transfer.

     18.05 Default. If a monetary Default under this Lease should occur while
the Premises or any part of the Premises are assigned, sublet or otherwise
transferred, Landlord, in addition to any other remedies provided for within
this Lease or by law, may at its option collect directly from the transferee all
rent or other consideration becoming due to Tenant under the Transfer and apply
these monies against any sums due to Landlord by Tenant; and Tenant authorizes
and directs any transferee to make payments of rent or other consideration
direct to Landlord upon receipt of notice from Landlord. No direct collection by
Landlord from any transferee should be construed to constitute a novation or a
release of Tenant or any guarantor of Tenant from the further performance of its
obligations in connection with this Lease.

     18.06 Payment of Fees. In the event Tenant requests Landlord’s consent to a
Transfer of Tenant’s interest in the leased Premises, Tenant agrees to pay
Landlord all reasonable attorneys’ fees incurred by Landlord for any legal
services for document review of any and all documents deemed necessary by
Landlord and Tenant to assign, sublet or Transfer Tenant’s interest in the
leased Premises; provided that the amount of such fees shall not exceed $1,000
for any single Transfer.

19. BREACH BY TENANT

21



--------------------------------------------------------------------------------



 



     19.01 Tenant will be in “Default” under this Lease if at any time during
the Lease Term (and regardless of the pendency of any bankruptcy,
reorganization, receivership, insolvency or other proceedings in law, in equity
or before any administrative tribunal which have or might have the effect of
preventing Tenant from complying with the terms of this Lease):

                    A. Tenant fails to make payment of any installment of Base
Monthly Rent or Additional Rent for Operating Costs or Real Property Taxes, when
due, and such failure continues for five (5) Business Days after written notice
thereof from Landlord; or

                    B. Tenant fails to make payment of any other amount of Rent
due to Landlord hereunder when due, and such failure continues for ten
(10) Business Days after written notice thereof from Landlord; or

                    C. Tenant fails to observe or perform any of its other
covenants, agreements or obligations hereunder, and such failure is not cured
within thirty (30) days after Landlord’s written notice to Tenant of such
failure; provided, however, that if the nature of Tenant’s obligation is such
that more than thirty (30) days are required for performance, then Tenant will
not be in Default if Tenant commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion; or

                    D. Tenant becomes insolvent, makes a transfer for the
benefit of its creditors, is the subject of a bankruptcy petition, is adjudged
bankrupt or insolvent in proceedings filed against Tenant (unless, in the case
of a petition filed against Tenant, the same is dismissed within ninety (90)
days), a receiver, trustee, or custodian is appointed for all or substantially
all of Tenant’s assets where possession is not restored to Tenant within ninety
(90) days, or performs any acts of bankruptcy or insolvency; unless, in any of
the foregoing cases, Tenant causes all Rent to be paid as and when due under
this Lease and no other Default under this Lease shall have occurred and be
continuing.

20. REMEDIES OF LANDLORD

     20.01 Landlord shall use commercially reasonable efforts to mitigate its
damages in the event of a Default by Tenant hereunder. No such mitigation of
damages by Landlord shall constitute a waiver of any Default by Tenant
hereunder, nor shall anything in this Section adversely affect Landlord’s right,
as in this Lease elsewhere provided, to indemnification against liability for
injury or damages to persons or property occurring prior to a termination of
this Lease.

     20.02 All cure periods provided herein shall run concurrently with any
periods provided at Law (but nothing contained in the foregoing shall be deemed
to limit the notice and cure rights to which Tenant is entitled under this
Lease).

     20.03 During the continuance of a Default, as designated herein above, in
addition to any other rights or remedies provided for herein or at law or in
equity, Landlord, at its sole option, shall have the following rights:

                    A. The right to declare the Lease Term ended and reenter the
Premises and take possession thereof (with process of law), and to terminate all
of the rights of Tenant in and to the Premises.

                    B. The right, without declaring the Lease Term ended, to
reenter the Premises and to occupy the same (with process of law), or any
portion thereof, for and on account of the Tenant as hereinafter provided, and
Tenant shall be liable for and pay to Landlord on demand all such reasonable
expenses as Landlord may have paid, assumed or incurred in recovering possession
of the Premises, including reasonable costs, expenses, attorneys’ fees and
expenditures placing the same in good order, and all other reasonable expenses,
commissions and charges paid by the Landlord in connection with reletting the
Premises (including but not limited to reasonable costs and expenses relating to
the construction or installation of alterations and/or improvements to the
Premises for warehouse, distribution and accessory office use). Any such
reletting may be for the remainder of the term of this Lease or for a longer or
shorter period. Such reletting shall be for such rent and on such other terms
and conditions as Landlord, in its sole discretion, deems appropriate. Landlord
may assume Tenant’s interest in any existing subleases to any tenant of the
Premises, as Landlord may see fit, and Tenant shall have no right or authority
whatsoever to collect any rent from such subtenants of the Premises. In any
case, and whether or not the Premises or any part thereof is relet, Tenant,
until the end of the Lease term shall be liable to Landlord for an amount equal
to the amount due as Rent hereunder, less net proceeds, if any of any reletting
effected for the account of Tenant. Landlord reserves the right to bring such
actions for the recovery of any deficits remaining unpaid by the Tenant to the
Landlord hereunder as Landlord may deem advisable from time to time without
being obligated to await the end of the term of the Lease. Commencement of
maintenance of one or more actions by the Landlord in this connection shall not
bar the Landlord from bringing any subsequent actions for further accruals. In
no event shall Tenant be entitled to any excess rent received by Landlord over
and above that which Tenant is obligated to pay hereunder; or

22



--------------------------------------------------------------------------------



 



                    C. The right, even though it may have relet all or any
portion of the Premises in accordance with the provisions of subsection B above,
to thereafter at any time elect to terminate this Lease for such Default on the
part of the Tenant, and to terminate all the rights of Tenant in and to the
Premises.

     20.04 Pursuant to the rights of re-entry provided above, Landlord may, in
each case with process of law, remove all persons from the Premises and may, but
shall not be obligated to, remove all property therefrom, and may, but shall not
be obligated to, enforce any rights Landlord may have against said property or
store the same in any public or private warehouse or any other reasonably secure
location at the cost and for the account of Tenant or the owner or owners
thereof. Tenant agrees to hold Landlord free and harmless from any liability
whatsoever for the removal and/or storage of any such property, whether of
Tenant or any third party whomsoever. Such action by the Landlord shall not be
deemed to have terminated this Lease.

     20.05 In the event of a termination of this Lease by reason of a Default by
Tenant, Landlord may recover from Tenant, in addition to any other remedies
permitted at law or in equity (but subject to any limitations on such other
remedies expressly set forth herein):

                    A. The worth, at the time of the award, of the unpaid Base
Monthly Rents and Additional Rents which had been earned at the time this Lease
is terminated.

                    B. The worth, at the time of the award, of the amount by
which the unpaid Base Monthly Rents and Additional Rents which would have been
earned after the date of termination of this Lease until the time of award
exceeds the amount of the loss of rents that Tenant proves could be reasonably
avoided;

                    C. The present value of any unpaid Rent which would have
accrued after the time of award during the balance of the Lease Term, less the
present value of the then current market rental value of the Premises for such
period, after deduction from the said current market rental value of the
Premises, a pro-rata portion of which amount shall be due and payable in equal
monthly installments commencing on the first day of the month immediately
following the termination of this Lease, and continuing for the balance of the
then current Lease Term (it being agreed that the Rent due hereunder shall not
be subject to acceleration by Landlord). Present value shall be computed on the
basis of a discount rate equal to the then-current yield on United States
Treasury obligations at the time of such computation as reported in the Wall
Street Journal or similar financial publication having a maturity approximately
equal to the remainder of the Term as reasonably determined by Landlord;
provided, if no such obligations of such maturity exist, then such discount rate
shall be reasonably selected by Landlord; and

                    D. Any other amount, and court costs, necessary to
compensate Landlord for all reasonable costs incurred as a result of such
Default (including, but not limited to, any reasonable costs and expenses
relating to the construction or installation of alterations and/or improvements
to the Premises in connection with any reletting of the Premises for warehouse,
distribution and accessory office use). Such costs may include, without
limitation (subject to the parenthetical at the end of the immediately preceding
sentence), (i) reasonable expenses for cleaning, repairing or restoring the
Premises, (ii) reasonable brokers’ fees and commissions, advertising costs and
other reasonable expenses of reletting the Premises, (iii) reasonable costs of
carrying the Premises such as taxes, insurance premiums, utilities and security
precautions, (iv) reasonable expenses of retaking possession of the Premises,
and (v) reasonable attorneys’ fees and court costs.

     20.06 In any action brought by the Landlord to enforce any of its rights
under or arising from this Lease during the continuance of a Default by Tenant,
Landlord shall be entitled to receive its reasonable costs and legal expenses
including reasonable attorneys’ fees, but only to the extent that Landlord
prevails in the determination that any such Default by Tenant shall in fact have
occurred.

     20.07 The waiver by Landlord of any Default of Tenant hereunder shall not
be a waiver of any preceding or subsequent breach of the same or any other term.
Acceptance of any Rent payment shall not be construed to be a waiver of the
Landlord of any preceding breach of the Tenant.

     20.08 Any amounts owed by Tenant under the terms of this Lease which are
not paid when due, and remain unpaid after ten (10) Business Days written notice
from Landlord that the same are past due, shall bear interest at the Default
Rate (unless otherwise stated herein).

     20.09 Notwithstanding anything to the contrary contained in this Lease,
Landlord does hereby fully and forever waive and release any and all rights and
interests (whether previously or now existing, or arising in the future) in and
to any lien (whether possessory, statutory or otherwise, and including any
rights of levy or distraint for rent) on, against or with respect to any assets,
trade fixtures, equipment or other property of Tenant and/or any other person or
entity which may, from time to time, have any such assets, trade fixtures,
equipment or other property located at the Property. Landlord agrees that it
will, from time to time upon Tenant’s request, execute and deliver to Tenant
such documents and instruments as Tenant may reasonably request

23



--------------------------------------------------------------------------------



 



in order to confirm that Landlord has no lien or lien rights with respect to any
such assets, trade fixtures, equipment or other property of Tenant (or of any
such other person or entity described in the preceding sentence).

     20.10 Landlord shall have the right (but shall not be required) to perform
any obligation that Tenant fails to perform under this Lease after thirty
(30) days written notice from Landlord; provided, however, that if the nature of
Tenant’s obligation is such that more than thirty (30) days are required for
performance, then Landlord will not have the right to perform such obligation of
Tenant if Tenant commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion; and provided further
that in the event that any failure of Tenant to perform its obligations
hereunder would result in an emergency or failure of Tenant to obtain and
maintain the insurance required of Tenant pursuant to this Lease, then Landlord
shall only be required to provide such notice thereof to Tenant as is practical
under the circumstances prior to performing such obligation of Tenant. Tenant
shall reimburse Landlord for any reasonable, out-of-pocket costs incurred by
Landlord pursuant to the preceding sentence as Additional Rent within thirty
(30) days after receipt of written notice thereof.

21. SURRENDER OF LEASE NOT MERGER

     21.01 The voluntary or other surrender of this Lease by Tenant, or mutual
cancellation thereof, will not work a merger and will, at the option of
Landlord, terminate all or any existing Transfers, or may, at the option of
Landlord, operate as an assignment to it of any or all of such Transfers.

22. ATTORNEYS FEES/COLLECTION CHARGES. Intentionally omitted.

23. CONDEMNATION

     23.01 If (x) any portion of the Rentable Area of the Premises, (y) any
other portion of the Property that materially and adversely interferes with
Tenant’s use and occupancy of the Property (including, without limitation, the
flow of traffic within the Property and/or the security of the Property), or
(z) all reasonable means of access to or from the Property, is taken for any
public or quasi-public purpose by any lawful government power or authority, by
exercise of the right of appropriation, reverse condemnation, condemnation or
eminent domain, or sold to prevent such taking, Tenant may at its option
terminate this Lease by notifying Landlord of such election in writing within
twenty (20) days after such taking. If twenty-five (25%) or more of the Rentable
Area of the Premises is so taken, then Landlord shall also have the right to
terminate this Lease by notifying Tenant of such election in writing within
twenty (20) days after such taking. Tenant will not because of such taking
assert any claim against the Landlord or the taking authority for any
compensation because of such taking, and Landlord will be entitled to receive
the entire amount of any award without deduction for any estate of interest of
Tenant; provided, that Tenant shall have the right to file any claim available
to Tenant under applicable Law for any taking of any leasehold improvements paid
for by Tenant (which may include any improvements paid for from any allowance
provided by Landlord (including the Discretionary Allowance), but only to the
extent that the amount of such allowance provided by Landlord and used to pay
for such improvements shall have been amortized pursuant to Tenant’s payment of
Rent hereunder) and of any trade fixtures and personal property of Tenant (or
any other person or entity for whom Tenant is storing any such trade fixtures or
personal property), for interruption in Tenant’s business, and/or for moving and
relocation expenses, fees of consultants, brokers, attorneys and other
professionals incurred by Tenant in connection with moving to another location;
and provided, further, that Tenant’s award for such improvements when compared
to Landlord’s award for its recovery for its investment in the Land, the
Building or otherwise under this Lease shall not be in excess of the ratio that
the cost of Tenant’s improvements as set forth above exceeds Landlord’s
investment as described above. If this Lease is not terminated in connection
with any such taking or condemnation, Landlord will promptly proceed to restore
the Premises to substantially its same condition prior to such taking or
condemnation, allowing for any reasonable effects of such taking, and a
proportionate abatement based on the loss of square footage will be made to
Tenant for the Rent corresponding to the time during which, and to the part of
the Premises, which, Tenant is deprived on account of such taking and
restoration.

24. RULES AND REGULATIONS

     24.01 Tenant will faithfully observe and comply with the Rules and
Regulations attached as Exhibit “D” hereto promulgated by Landlord for the
Property, and Landlord reserves the right to reasonably modify and amend them,
provided that no such amendment or modification shall adversely affect Tenant’s
use or occupancy of the Premises, or be inconsistent with Tenant’s rights under
this Lease.

25. ESTOPPEL CERTIFICATE

     25.01 Tenant Estoppel. Tenant will execute and deliver to Landlord, within
ten (10) Business Days of Landlord’s written demand, a statement in writing
certifying that this Lease is in full force and effect, and that the Base
Monthly Rent and Additional Rent payable hereunder is unmodified and in full
force and effect (or, if modified, stating the nature of such modification) and
the date to which rent and other charges are paid, if any, and acknowledging
that there are not, to Tenant’s

24



--------------------------------------------------------------------------------



 



knowledge, any uncured defaults on the part of Landlord hereunder or specifying
such defaults if they are claimed and such other matters as Landlord may
reasonably request. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Premises. In no event shall Tenant
be required to execute or deliver any such statement which would modify or amend
any of the terms or provisions of this Lease.

     25.02 Landlord Estoppel. Landlord will execute and deliver to Tenant,
within ten (10) Business Days of Tenant’s written demand, a statement in writing
certifying that this Lease is in full force and effect, and that the Base
Monthly Rent and Additional Rent payable hereunder is unmodified and in full
force and effect (or, if modified, stating the nature of such modification) and
the date to which rent and other charges are paid, if any, and acknowledging
that there are not, to Landlord’s knowledge, any uncured defaults on the part of
Tenant hereunder or specifying such defaults if they are claimed and such other
matters as Tenant may reasonably request. In no event shall Landlord be required
to execute or deliver any such statement which would modify or amend any of the
terms or provisions of this Lease.

26. SALE BY LANDLORD

     26.01 In the event of a sale or conveyance by Landlord of the Property the
same shall, provided that the purchaser or buyer agrees in writing to assume all
of Landlord’s obligations and liabilities hereunder, operate to release Landlord
from any liability upon any of the covenants or conditions, expressed or
implied, herein contained in favor of Tenant, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease. This Lease will not be affected by any such sale, and Tenant
agrees to attorn to the purchaser or assignee. Notwithstanding anything to the
contrary contained in this Lease, in no event will Landlord sell, transfer or
convey the Premises or Property prior to the completion of the Landlord Work.

27. NOTICES

     27.01 All notices, statements, demands, requests, consents, approvals,
authorizations, offers, agreements, appointments, or designations under this
Lease by either party to the other will be in writing and will be considered
sufficiently given and served upon the other party if sent by certified or
registered mail, return receipt requested, postage prepaid, delivered
personally, or by a national overnight delivery service and addressed as
indicated in Sections 1.03 and 1.04. All notices shall be effective upon receipt
(or refusal of receipt) thereof. Any party may change its address for notices
(or add or subtract addresses for notices) under this Lease from time to time by
written notice thereof given to the other party as above provided.

28. WAIVER

     28.01 The failure of either party to insist in any one or more cases upon
the strict performance of any term, covenant or condition of the Lease will not
be construed as a waiver of a subsequent breach of the same or any other
covenant, term or condition; nor shall any delay or omission by either party to
seek a remedy for any breach of this Lease be deemed a waiver by such party of
its remedies or rights with respect to such a breach.

29. HOLDOVER

     29.01 If Tenant does not surrender the Premises to Landlord at the
expiration date of the Lease Term, such continuance of possession by Tenant will
be deemed to be a month-to-month tenancy at the sufferance of Landlord
terminable on thirty (30) day notice at any time by either party. All provisions
of this Lease, except those pertaining to term and rent, will apply to the
month-to-month tenancy. Tenant will pay a new Base Monthly Rent in an amount
equal to one hundred fifty percent (150%) of the Base Monthly Rent payable for
the last full calendar month during the regular term of this Lease.

30. DEFAULT OF LANDLORD/LIMITATION OF LIABILITY

     30.01 Generally. In the event of any default by Landlord hereunder, Tenant
agrees to give notice of such default to Landlord at Landlord’s Notice Address
as stated in Section 1.04 and to provide Landlord: (i) ten (10) Business Days to
cure such default, in the case of a monetary default by Landlord, or (ii) thirty
(30) days to cure such default, in the case of a non-monetary default by
Landlord; provided, however, that if the nature of such non-monetary default is
such that more than thirty (30) days are required to cure the same, then
Landlord will not be in default if Landlord commences performance within such
thirty (30) day period and thereafter diligently prosecutes the same to
completion. In the event of any actual or alleged failure, breach or default
hereunder by Landlord, Tenant’s sole and exclusive remedy will be against
Landlord’s interest in the Property and the rents, issues, profits and proceeds
thereof, and no directors, officers, employees and any partner of Landlord will
be sued, be subject to service or process, or have a judgment obtained against
him in connection with any alleged breach or default, and no writ of execution
will be levied against the assets of any partner, shareholder or officer of
Landlord; provided, however, that the foregoing terms of this sentence shall not
apply to Landlord’s obligation to pay any Slab Late Fees, Final Delay Fees,

25



--------------------------------------------------------------------------------



 



Discretionary Allowance, or Governmental Change Fees. The covenants and
agreements are enforceable by Landlord and also by any partner, shareholder or
officer of Landlord.

     30.02 Set Off Rights. Any amounts payable by Landlord to Tenant under this
Lease (including the Workletter) which are not paid within ten (10) Business
Days after the same are due shall accrue interest at the Default Rate from the
date the same were originally due until payment is received by Tenant. Landlord
and Tenant further agree that in the event that Landlord fails to pay any amount
required to be paid by Landlord to Tenant pursuant to this Lease or the
Workletter within ten (10) Business Days after the date the same is due, then
Tenant shall have the right to give Landlord a second written notice (an “Offset
Exercise Notice”) requesting payment of such costs, and, in the event that
Landlord fails to fully pay such costs within five (5) Business Days after such
Offset Exercise Notice is provided to Landlord, any such unpaid amounts,
together with all accrued and unpaid interest thereon, may be offset against the
next installment of Base Monthly Rent then due Landlord hereunder (in order of
payment) until all such unpaid amounts and interest thereon have been either
fully offset or paid by Landlord in full; provided, that the amount of Base
Monthly Rent which Tenant offsets under this Section 30.02 with respect to any
calendar month during the Lease Term shall not exceed fifty percent (50%) of the
Base Monthly Rent due with respect to such calendar month. For example (but
without limitation), if the amount that Tenant is entitled to offset against
amounts due to Landlord under this Section 30.02 is $200,000, and the Base
Monthly Rent due under the Lease is $200,000 per month, then, Tenant will be
permitted to offset $100,000 in the first month in which Tenant’s offset rights
hereunder arise, and $100,000 in the next month (rather than the full $200,000
in the first such month). In the event that, as of any date that Tenant
exercises its offset rights as provided in this Section 30.02, the aggregate
Base Monthly Rent due from Tenant to Landlord for the balance of the then Lease
Term would be insufficient for Tenant to fully recover, in the form of offset
Base Monthly Rent, the amount owed by Landlord to Tenant, then Tenant shall have
the right (but not the obligation), by written notice to Landlord, to extend the
Lease Term (at the same Rent and upon the same other terms that are in effect as
of the last day of the then current Term) for such period as is sufficient for
Tenant to fully recover such amount in the form of offset Base Monthly Rent. The
terms of this Section 30.02 shall be binding upon any purchaser or transferee of
Landlord’s interest in this Lease, regardless of whether the same relate to
matters occurring prior to such purchase or transfer, and upon any mortgagee,
trustee and beneficiary under a deed of trust or ground lessor of Landlord,
regardless of whether the same relate to matters occurring prior to the date of
the mortgage, deed of trust or ground lease (as applicable) thereof, or prior to
the date of the exercise or enforcement of any rights or remedies thereunder or
in any way relating thereto (including any foreclosure or deed in lieu of
foreclosure).

     30.03 No Waiver. The waiver by Tenant of any breach or default by Landlord
hereunder shall not be a waiver of any preceding or subsequent breach or default
of the same or any other term. Acceptance of any payment by Tenant from Landlord
shall not be construed to be a waiver of the Tenant of any preceding breach or
default of the Landlord.

31. SUBORDINATION

     31.01 At the election of Landlord or any mortgagee with a lien on the
Property or any ground lessor with respect to the Property, and provided that
Landlord and such mortgagee or ground lessor (as applicable) shall execute and
deliver to Tenant a subordination and non-disturbance agreement in the form of
Exhibit “H” hereto (“SNDA”), this Lease will be subject and subordinate at all
times to (i) the ground lease or underlying lease of such ground lessor (whether
now existing or hereafter executed), and/or (ii) the lien of the mortgage or
deed of trust of such mortgagee (whether now existing or hereafter executed). In
the event that any ground lease or underlying lease terminates for any reason or
any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant will, notwithstanding any
subordination, attorn to and become the tenant of the successor in interest to
Landlord, provided that such successor in interest has executed an SNDA. Tenant
covenants and agrees to execute and deliver to Landlord an SNDA if requested by
Landlord or its ground lessor, mortgagee or beneficiary under a deed of trust.
Landlord represents and warrants that there is no mortgage, deed of trust or
ground lease affecting the Property as of the date hereof.

32. DEPOSIT AGREEMENT. Intentionally Omitted.

33. GOVERNING LAW

     33.01 This Lease is governed by and construed in accordance with the laws
of the State of Nevada, and venue of any suit will be in the county where the
Premises are located.

34. NEGOTIATED TERMS

     34.01 This Lease is the result of the negotiations of the parties and has
been agreed to by both Landlord and Tenant after prolonged discussion.

26



--------------------------------------------------------------------------------



 



35. SEVERABILITY

     35.01 If any provision of this Lease is found to be unenforceable, all
other provisions shall remain in full force and effect.

36. BROKERS

     36.01 Each party represents and warrants to the other that it has had no
dealings with any broker or agent in connection with this Lease, except CB
Richard Ellis (“Broker”). Landlord covenants to pay, hold harmless and indemnify
Tenant from and against any and all Claims and Losses for any compensation,
commissions and charges claimed by Broker pursuant to a separate agreement. Such
separate agreement may provide that Landlord has further obligations to Broker
for future events that would entitle Broker to additional compensation. Each
party agrees to hold harmless and indemnify the other from and against any and
all Claims and Losses from any breach by the indemnifying party of the
representation and warranty set forth in the first sentence of this
Section 36.01.

37. QUIET POSSESSION

     37.01 Tenant, provided it is not in Default hereunder, may quietly have,
hold and enjoy the Premises during the Term of this Lease (and any Early
Occupancy Period) without disturbance from Landlord or from any other person
claiming by, through or under Landlord.

38. MISCELLANEOUS PROVISIONS

     38.01 Multiple Parties. Whenever the singular number is used in this Lease
and when required by the context, the same will include the plural, and the
masculine gender will include the feminine and neuter genders, and the word
“person” will include corporation, firm, partnership, or association. If there
is more than one Tenant, the obligations imposed upon Tenant under this Lease
will be joint and several.

     38.02 Captions. The headings or titles to paragraphs of this Lease are not
a part of this Lease and will have no effect upon the construction or
interpretation of any part of this Lease.

     38.03 Entire Agreement. This instrument, including the exhibits and
attachments hereto, contains all of the agreements and conditions made between
the parties to this Lease. Tenant acknowledges that, except as set forth in this
Lease (including the exhibits and attachments hereto) neither Landlord nor
Landlord’s agents have made any representation or warranty as to the suitability
of the Premises to the conduct of Tenant’s business. Any agreements, warranties
or representations not expressly contained herein will in no way bind either
Landlord or Tenant, and Landlord and Tenant expressly waive all claims for
damages by reason of any statement, representation, warranty, promise or
agreement, if any, not contained in this Lease.

     38.04 Time. Time is of the essence of each term and provision of this
Lease.

     38.05 Payments. Except as otherwise expressly stated, each payment required
to be made by Tenant is in addition to and not in substitution for other
payments to be made by Tenant.

     38.06 Successors Bound. Subject to Articles 18 and 26, the terms and
provisions of this Lease are binding upon and inure to the benefit of the heirs,
executors, administrators, successors and assigns of Landlord and Tenant.

     38.07 Interpretational Rule. For purposes of this Lease, whenever the words
“include,” “includes,” “including,” “e.g.,” or “for example” are used, they
shall be deemed to be followed by the words “without limitation” (to the extent
that such words do not, in fact, so follow).

     38.08 Press Releases. Landlord shall not issue or release any public
notice, statement and/or press release or make any public comment concerning
this Lease (including Landlord’s and Tenant’s negotiation and execution of this
Lease or the individuals involved in the negotiation and execution of this
Lease) until after Tenant has made a formal press release that Tenant has
executed the Lease and without the prior written approval of Tenant (but nothing
contained in the foregoing shall be construed to prohibit Landlord from making
or issuing public statements merely to the effect that Tenant is the tenant of
the Premises without providing further detail at any time after Tenant makes any
such press release).

     38.09 Intentionally omitted.

     38.10 Intentionally omitted.

27



--------------------------------------------------------------------------------



 



     38.11 Unavoidable Delay.

                    A. Generally. Whenever a day is appointed herein on which,
or a period of time is appointed in which, either party is required to do or
complete any act, matter or thing, the time for the doing or completion thereof
shall be extended by a period of time equal to the number of days on or during
which such party is prevented from, or is reasonably interfered with, the doing
or completion of such act, matter or thing because of strikes, lockouts, labor
disputes, civil commotion, war, warlike operation or conditions, sabotage, legal
requirements, governmental actions, inactions, regulations or control (but
excluding any delays in obtaining permits or approvals prior to the Lease
Commencement Date), fire or other casualty, shortages or inability to obtain
materials or equipment, or to obtain fuel or energy, adverse weather conditions
or other acts of God, or other causes beyond such party’s reasonable control
(financial inability excepted) (“Unavoidable Delays”); provided, however, that
nothing contained herein shall: (i) excuse either party hereto from payment of
any amount or charge required of it hereunder, or (ii) apply to the terms of
Sections 1.06, 2.02, 2.07 (except as set forth therein), 2.08 (except as set
forth therein), 3.04B (except as set forth in Section 2.07), or Article 44
hereof, or the Workletter attached hereto.

                    B. Notice of Unavoidable Delay; Mitigation. It shall be a
condition of a party’s right to claim delay by Unavoidable Delay that that party
seeking to be excused from performing (the “Excused Party”) notify the other
party in writing thereof. If such notice of the Excused Party is given within
five (5) Business Days after the Excused Party has actual knowledge of a delay
by Unavoidable Delay, then such delay shall relate back to the actual
commencement of such delay; but if the Excused Party fails to notify the other
party of any such delay within the foregoing five (5) Business Day period, then
the delay shall be deemed to commence upon the date of any such notification.
The Excused Party shall also provide written notice of the estimated length of
any applicable delay as promptly as is reasonably practicable after its
determination of the estimated length of delay. In each and every case of delay,
the Excused Party shall take reasonable measures to mitigate, and shall use
commercially reasonable efforts to cause its contractors (if applicable) to
mitigate, the extent of delay caused by any delay (which shall, if the other
party so requests, include the use of overtime labor), except, however, that to
the extent that the Excused Party would be required to bear any additional costs
(which may include the use of overtime labor, if necessary) in order to mitigate
such delay or costs, the Excused Party shall be obligated to take such measures
only if the other party has agreed in advance, in a form reasonably acceptable
to the Excused Party, to pay such additional costs. If the parties cannot agree
as to the extent of actual delay caused by Unavoidable Delay, then either party
may submit the issue for resolution pursuant to the Workletter Dispute
Procedures described in Section 7 of the Workletter.

     38.12 Certain Prohibited Uses. Notwithstanding anything to the contrary set
forth in this Lease, (i) no slot machine or other gambling game shall be
permitted on the Premises without the prior written consent of Landlord,
(ii) the Premises shall not be used for any “adult bookstore” or “adult motion
picture theater” as said terms are defined in NRS 278.0221, or any similar use,
notwithstanding any local zoning codes or ordinances or any other provisions of
law to the contrary permitting such use, and (iii) Tenant will not conduct or
permit to be conducted any sale by auction on the Premises.

     38.13 Counterparts. This Lease may be executed in any number of
counterparts, each of which shall constitute an original hereof, and all of
which, taken together, shall constitute one and the same agreement.

     38.14 No Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, in no event shall either party hereto be liable for,
and each party, on behalf of itself and (in the case of Tenant) the Tenant
Parties and Tenant Indemnitees, and (in the case of Landlord) the Landlord
Parties and Landlord Indemnitees, and their respective successors and assigns,
hereby waives any claim against the other (and the other’s Affiliates) for, any
consequential or punitive damages (including loss of profits or business
opportunity) arising under or in connection with this Lease; provided, that the
terms of this sentence shall not be deemed or construed to limit: (x) Tenant’s
right to receive any Slab Late Fees, Final Delay Fees, or Governmental Change
Fees from Landlord, as provided in this Lease, or (y) Landlord’s right to
receive the Base Monthly Rent, Real Property Taxes and Operating Costs from
Tenant, as provided in this Lease.

39. CHANGE ORDERS. Intentionally omitted.

40. SPECIAL PROVISIONS

     40.01 Special provisions of this Lease number 41 through 46 and Exhibits
“A-1”, “A-2”, “B”, “C”, “D”, “E”, “F”, “G”, “H”, “I-1”, “I-2”, “J-1”, “J-2”,
“K”, “L”, “M”, “N”, “O”, “P”, “Q” and Schedule 1 are attached hereto and made a
part hereof.

41. OPTIONS TO EXTEND LEASE TERM.

     41.01 Generally. Tenant is hereby granted four (4) options (the “Extension
Options”) to extend the Lease Term for additional terms of five (5) years each,
(the “First Extension Term,” the “Second Extension Term,” the “Third Extension
Term” and the “Fourth Extension Term” respectively, and collectively, “Extension
Terms”), each beginning on the day after the

28



--------------------------------------------------------------------------------



 



expiration of the Initial Lease Term or subsequent Extension Term, as the case
may be, and expiring on the date that is immediately prior to the fifth (5th)
anniversary thereof (unless terminated sooner pursuant to any other terms or
provisions of the Lease), on all of the same terms and conditions as set forth
in the Lease, but at an adjusted Base Monthly Rent as set forth in Section 41.02
below (and without any additional options to extend the Lease Term after the
expiration of the Fourth Extension Term). The Extension Options may be exercised
by Tenant only by delivery of written notice of such exercise (“Extension
Notice”) to Landlord, which Extension Notice must be received by Landlord at
least One Hundred Eighty (180) days before the expiration of the Initial Lease
Term or any subsequent Extension Term, as applicable. If Tenant fails to timely
deliver the Extension Notice, or if this Lease is terminated pursuant to any of
its other terms or provisions prior to the expiration of the Initial Lease Term
or any subsequent Extension Term, as applicable, all remaining Extension Options
shall lapse, and Tenant shall have no right to extend or further extend the
Lease Term. The Extension Options shall be exercisable by Tenant on the express
conditions that at the time of delivery of the applicable Extension Notice no
monetary or material non-monetary Default by Tenant shall be continuing, unless
such Default is then in the process of litigation or arbitration pursuant to the
other provisions of this Lease. After exercise of each Extension Option by
Tenant in accordance with the foregoing provisions, Tenant’s obligation to renew
shall be irrevocable by Tenant.

     41.02 Fair Rental Value. The Base Monthly Rent for each of the Extension
Terms shall be ninety five percent (95%) of the then current “Fair Rental Value”
of the Premises, determined in accordance with the following provisions. No
later than ten (10) Business Days after the delivery of Tenant’s applicable
Extension Notice, Landlord shall provide Tenant with a notice of Landlord’s
determination of the “Fair Rental Value” (as hereinafter defined) of the
Premises. The term “Fair Rental Value” shall mean the amount that a willing,
non-renewal, unaffiliated tenant and a willing landlord, dealing at arms-length,
would accept as Base Monthly Rent for the Premises, with neither the landlord
nor tenant being under undue influence to lease the Premises, and based upon the
use(s) being made of Premises as of the date on which Tenant delivers the
applicable Extension Notice. Such determination shall also take into account any
allowance being provided by Landlord pursuant to Section 41.03 below. In the
event Tenant agrees with Landlord’s determination of the Fair Rental Value of
the Premises, then 95% of such agreed amount shall constitute the Base Monthly
Rent for the applicable Extension Term. In the event Landlord and Tenant are
unable to agree upon the Fair Rental Value of the Premises within thirty
(30) days after provision by Landlord to Tenant of Landlord’s determination of
the Premises’ Fair Rental Value, then within seven (7) days thereafter, Landlord
and Tenant shall each simultaneously submit to the other in a sealed envelope
its signed, written, good faith estimate of the Fair Rental Value (the
“Estimates”). If the higher of the Fair Rental Value specified in the Estimates
is not more than one hundred ten percent (110%) of the lower of the Fair Rental
Value specified in said Estimates, then the Fair Rental Value shall be
calculated based upon the average of the two Estimates. Otherwise, Landlord and
Tenant shall, within seven (7) days after the exchange of Estimates, each, at
their respective costs, appoint a competent and disinterested MAI real estate
appraiser with at least five (5) years full-time commercial appraisal experience
in the North Las Vegas, Nevada area with respect to properties such as the
Property, to appraise and set the Base Monthly Rent at 95% of the Fair Rental
Value of the Premises for the applicable Extension Term. The two (2) appraisers
so appointed by Landlord and Tenant shall then select a third (3rd) MAI
appraiser meeting the qualifications stated in this Section 41.02 within ten
(10) Business Days after the last of the two (2) appraisers are selected as
specified above. Landlord and Tenant shall each bear one-half (1/2) of the cost
of appointing the third appraiser and of paying the third (3rd) appraiser’s
fees. Landlord and Tenant shall each provide their Estimates of the Fair Rental
Value for the Premises to such third (3rd) appraiser promptly after the
selection thereof. The third (3rd) appraiser shall then select one of the two
Estimates submitted by the Landlord and Tenant, which shall be the one that is
closer to the Fair Rental Value as determined by such appraiser, and the
appraiser shall not designate any other economic terms as the Fair Rental Value.
The Estimate so selected shall be the Fair Rental Value, and the Base Monthly
Rent for the applicable Extension Term shall be 95% thereof.

     41.03 Allowances. In the event that Tenant exercises the Extension Option
with respect to the First Extension Term, Landlord shall provide to Tenant a
refurbishment allowance of $2.00 per square foot of Rentable Area of office
space within the Premises (but not to exceed the aggregate amount of Seventy-Six
Thousand and No/100 Dollars ($76,000)) effective on the first day of the First
Extension Term. For each subsequent Extension Term exercised by Tenant, Landlord
shall provide Tenant a refurbishment allowance of $1.00 per square foot of
Rentable Area of office space within the Premises (but not to exceed the
aggregate amount of Thirty-Eight Thousand and No/100 Dollars ($38,000)). Such
allowance shall be paid and disbursed by Landlord in the manner, and shall be
usable by Tenant for the purposes, as is/are applicable to Tenant’s
Discretionary Allowance, as provided in Section 3.04 D hereof.

42. RIGHT OF FIRST OFFER ON ADJACENT BUILDING SITE.

     42.01 Adjacent Building Site. Landlord and Tenant acknowledge that Landlord
has not yet leased or sold the Adjacent Premises. Tenant agrees that Landlord
shall have the right to lease or sell all or any portion of the Adjacent
Premises to any person or entity, in any manner, and at any time Landlord
desires in Landlord’s sole and absolute discretion, and Tenant shall have no
right or interest in respect thereof, except as set forth in this Article 42 and
except as set forth in Section 2.09 of this Lease above.

29



--------------------------------------------------------------------------------



 



     42.02 ROFO. Prior to offering to lease or sell all or any portion of the
Adjacent Premises during or prior to the Lease Term to a third party, Landlord
shall first deliver to Tenant a detailed written notice of the financial terms
and the amount of space of the Adjacent Premises which Landlord intends to lease
or sell to a third party (the “ROFO Notice”). Tenant’s right to lease or
purchase the foregoing portion of the Adjacent Premises shall be for the same
Base Monthly Rent rate, term, and other financial terms and conditions as are
specified in the ROFO Notice (the “ROFO”). The ROFO Notice shall also specify,
in reasonable detail, any buildings or improvements which Landlord intends to
construct or install on the Adjacent Premises and the timing of such
construction and/or installation. The ROFO Notice shall be given as provided in
Section 27.01 above. Tenant shall have a period of fifteen (15) Business Days
from receipt of the ROFO Notice to accept or reject the ROFO. Tenant shall
accept the ROFO by delivery of written notice of acceptance to Landlord within
the foregoing fifteen (15) Business Day period. In the event Tenant provides a
written rejection, does not accept the ROFO, makes a substantial change to the
ROFO terms, or otherwise fails to provide written notice of acceptance to
Landlord within the foregoing fifteen (15) Business Day period, then Tenant
shall be deemed to have rejected the ROFO and Landlord shall be free to sell or
lease the offered portion of the Adjacent Premises specified in the ROFO Notice
to any third party at any time on substantially the same or more beneficial
terms to Landlord set forth in the ROFO Notice; provided, however, that if
Landlord fails, for any reason to fully execute a purchase and sale agreement
for the sale of the Adjacent Premises (in the case of a sale thereof), or fully
execute a lease of the Adjacent Premises with a third party (in the case of a
lease thereof), within one hundred eighty (180) days after Tenant rejects (or is
deemed to have rejected) Landlord’s ROFO Notice, then Landlord be obligated,
prior to selling or leasing the Adjacent Premises, to again offer the Adjacent
Premises to Tenant for lease or sale (as applicable) pursuant to a ROFO Notice,
in which event the preceding terms of this Section 42.02 shall again apply. A
reduction in any of the sales price, lease rate, lease term, or offered portion
of the Adjacent Premises of five percent (5%) or less shall not be deemed a
substantial change in terms for purposes of this Section 42.02. Upon exercise of
the ROFO, Tenant’s obligations to lease or purchase the portion of the Adjacent
Premises specified in the ROFO Notice in accordance with the terms and
conditions set forth in this Article 43 shall be irrevocable. The period during
which the ROFO shall apply (the “ROFO Period”) shall commence on the date of
this Lease, and shall expire upon the expiration or earlier termination of the
Lease; provided, that if the Lease shall terminate as a result of Tenant’s
exercise of its Purchase Option described in Article 43 below, then the ROFO
Period shall expire on the date that is immediately prior to the thirty-fifth
(35th) anniversary of the Lease Commencement Date.

     42.03 Condition. Landlord’s obligation to provide Tenant with a ROFO Notice
and Tenant’s right to accept the ROFO are expressly conditioned upon at the time
of delivery of the ROFO Notice, Tenant shall not be in monetary Default under
this Lease, unless such Default is then in the process of litigation or
arbitration pursuant to the other provisions of this Lease. The ROFO shall be
personal to the original Tenant or any transferee pursuant a Permitted Transfer
and also may not be exercised if Tenant is not occupying at least 50% of the
Premises at the time of exercising any such Extension Option (but, for clarity,
in no event shall Tenant be deemed not to be occupying the Premises (or any
portion thereof) for purposes of the foregoing in the event that such failure to
occupy results from events of casualty, condemnation, Untenantability or
Unavoidable Delays, or if Tenant is modifying, altering, improving or
reconfiguring the Premises (or any portion thereof), or the manner in which
Tenant uses and/or occupies the Premises, with intent to re-occupy the same
after completion thereof).

43. PURCHASE OPTION.

     43.01 Grant and Exercise of Option. Tenant is hereby granted the option to
purchase (the “Purchase Option”) all of Landlord’s right, title and interest in
and to the Property on the terms and conditions set forth in this Article 43.
The Purchase Option may be exercised by Tenant only by delivery of written
notice (the “Purchase Notice”) to Landlord which Purchase Notice must be
received by Landlord prior to the date that is two (2) years after the date of
this Lease; provided, that such two (2) year period shall be extended by one day
for each Final Delay Day that may occur (as provided in Section 2.08 above). The
Purchase Option shall be exercisable by Tenant on the express conditions that
(i) at the time of delivery of the Purchase Notice, Tenant shall not be in
Default under Section 19.01(D) hereof, or in monetary Default under this Lease
in excess of Fifteen Thousand Dollars ($15,000) unless (in the case of such a
monetary Default) such Default is then in the process of litigation or
arbitration pursuant to the other provisions of this Lease, and (ii) Tenant has
not Transferred all or any part of the Premises or Tenant’s interest in this
Lease (excluding, for clarity, any Permitted Transfer). In the event of the
failure of any such conditions, the Purchase Option shall not be exercisable by
Tenant unless and until such conditions are satisfied within the period of the
Purchase Option. Upon exercise of the Purchase Option by Tenant as set forth
above, Landlord agrees to sell to Tenant and Tenant agrees to purchase from
Landlord the Property on the terms and subject to the conditions set forth in
this Article 43. If Tenant fails to timely deliver the Purchase Notice, or if
this Lease is terminated pursuant to any of its other terms or provisions prior
to the receipt of the Purchase Notice, the Purchase Option shall be null and
void and of no further force and effect. If Tenant exercises its Purchase Option
as provided herein, then Landlord and Tenant shall, within forty-five (45) days
after such exercise, enter into a mutually acceptable purchase and sale
agreement pertaining to the Property (the “Purchase and Sale Agreement”),
reflecting the terms of this Article 43, as well as other customary matters
contained in purchase and sale agreements for properties similar to the Property
in the region in which the Property is located. The parties agree to act
reasonably and cooperatively in negotiating, executing and delivering the
Purchase and Sale Agreement.

30



--------------------------------------------------------------------------------



 



     43.02 Purchase Price. The total purchase price under the Purchase Option
for the Property (the “Purchase Price”) shall be the sum of Twenty-Nine Million,
Five Hundred Thousand Dollars ($29,500,000.00).

     43.03 Condition of Title. Landlord agrees that if Tenant exercises the
Purchase Option, Landlord will convey title to the Property to Tenant subject
only to: (i) matters disclosed in that certain leasehold title policy in favor
of Tenant delivered by Landlord prior to the execution of this Lease (except for
any title exceptions relating to any financing of Landlord or any other party,
or any taxes not due or payable as of the date of such leasehold title policy
but which have become due or payable prior to the Closing Date (as hereinafter
defined), all of which shall be removed by Landlord at or prior to the Closing
Date), (ii) title exceptions resulting from acts or omissions of Tenant and/or
any Tenant Party, (iii) such other exceptions to title as Tenant shall have
approved in writing including, but not limited to, exceptions expressly
permitted under Section 2.10 of this Lease, and (iv) such other exceptions to
title as expressly permitted under Section 2.10 of this Lease which do not
require Tenant’s approval (collectively, the “Permitted Exceptions”). If any
exceptions to title to the Property shall exist on the Closing Date that are not
Permitted Exceptions, but which did not result from the acts or omissions of
Landlord (or any Landlord Party), then Landlord shall not be in default
hereunder, but Tenant shall have the right to cancel and terminate its exercise
of the Purchase Option by notice thereof to Landlord, in which event this Lease
shall continue in full force and effect. On the Closing Date, Landlord shall
cause the Title Company (as hereinafter defined) to issue an ALTA standard
coverage owner’s policy of title insurance (the “Owner’s Title Policy”), with
extended coverage over the general exceptions, insuring that Tenant owns good
and marketable fee simple title to the Premises, subject only to Permitted
Exceptions, in an amount equal to the Purchase Price. The cost of the Owner’s
Title Policy shall be apportioned between Landlord and Tenant as provided in
Section 43.06 below.

     43.04 Condition of Premises. Once Tenant delivers the Purchase Notice,
Tenant shall have forty-five (45) to conduct a due diligence investigation of
the Property, as reasonably approved by Landlord and subject to the reasonable
requirements of Landlord, such as Landlord’s confidentiality and safety
requirements (the “Due Diligence Period”). If during such Due Diligence Period,
Tenant determines in its sole discretion that the condition of the Property is
not acceptable to Tenant, Tenant shall so notify Landlord in writing and shall
have no obligation to purchase the Property. If Tenant exercises its Purchase
Option, Tenant shall accept the condition of the Property “as is, where is,”
including all defects of the Premises, whether latent or patent, without
representation or warranty of any kind, including, without limitation, express
or implied warranties of merchantability or fitness for a particular purpose or
with respect to the environmental condition of the Premises; subject, however,
to: (i) Landlord’s warranties contained in Section 2.03 of this Lease, to the
extent the same remain in effect as of the Closing Date, (ii) the assignment to
Tenant of the warranties of the Landlord Work Contractors described in
Section 2.04 of this Lease, to the extent the same remain in effect as of the
Closing Date, (iii) Landlord’s representations and warranties contained in
Section 2.05(b) hereof (which shall survive the Closing Date for a period of one
(1) year), and (iv) the representations and warranties of Landlord set forth on
Exhibit “P” attached hereto, which shall survive the Closing for a period of one
(1) year. Tenant acknowledges and agrees that if it exercises its Purchase
Option, then except as expressly provided herein, and as may expressly be
provided in the Purchase and Sale Agreement: (i) Tenant shall purchase the
Property solely in reliance upon Tenant’s inspections and investigations of the
Property and that (except as set forth herein and in the Purchase and Sale
Agreement) no representations or warranties of any kind, express or implied,
have or will have been made by Landlord or its agents, and (ii) Tenant hereby
waives and Landlord hereby disclaims all warranties of any type or kind
whatsoever with respect to the Property, express or implied, including, by way
of description and not limitation, those of fitness for particular purpose,
Tenant ability, habitability, and use, except in all cases as provided herein
and as provided in the Purchase and Sale Agreement.

     43.05 Casualty or Condemnation. In the event that any significant casualty
or condemnation relating to the Property shall occur after the date on which
Tenant exercises its Purchase Option but prior to the Closing Date, then Tenant
shall (without limiting any of its other rights or remedies by reason of the
occurrence thereof) have the right to cancel and terminate its exercise of the
Purchase Option by notice thereof to Landlord, in which event this Lease shall
continue in full force and effect (except to the extent that this Lease may be
terminated by reason of such casualty or condemnation pursuant to the other
terms of this Lease). In the event that any casualty or condemnation with
respect to the Property shall occur, but Tenant shall not elect (or shall not
have the right to elect) to cancel and terminate the Purchase Option, then at
the Closing, Tenant shall be credited against the Purchase Price the amount of
any insurance or condemnation proceeds received by Landlord or Landlord’s
mortgagee (including any deductible), if any, as a result of any such damage,
destruction, or condemnation, and not utilized by Landlord in the reconstruction
or repair of the Property, or such proceeds shall be assigned to Tenant to the
extent not collected. If Tenant exercises the Purchase Option at any time after
a condemnation has occurred as to a portion of the Premises, the parties agree
that the Purchase Price shall be reduced by an amount equal to the condemnation
proceeds actually received by Landlord and Landlord’s mortgagee, if any, as of
the Closing Date, to the extent that such proceeds are allocable to the value of
the land and improvements so taken, and Landlord and Landlord’s mortgagee shall
assign to Tenant any portion of such proceeds which are due but not yet paid as
of the Closing Date.

     43.06 Closing.

                    A. Time. The parties shall consummate the purchase and sale
of the Property (the “Closing”) through a title insurance company mutually
acceptable to Landlord and Tenant (the “Title Company”). The Closing

31



--------------------------------------------------------------------------------



 



shall take place on the date ninety (90) days after Tenant’s exercise of the
Purchase Option, or such other date as is mutually agreed to by Landlord and
Tenant (the “Closing Date”).

                    B. Deliveries and Closing. Prior to or at the Closing,
(i) Landlord shall (I) deposit into escrow a duly executed and acknowledged
statutory Grant, Bargain and Sale Deed conveying the Property to Tenant, and any
other documents reasonably necessary to effectuate the transfer contemplated
hereunder, (II) assign to Tenant all documents, agreements, easements,
contracts, instruments, plans, specifications, permits and warranties in which
Landlord has an interest which pertain the Property (other than any financing
documents of Landlord), together with true and correct copies of all of the
foregoing, and (III) execute and deliver to Tenant a Declaration of Restrictive
Covenants substantially in the form of Exhibit “K” attached hereto, modified to
reflect the fact that, as of the Closing, Tenant shall be the owner of the
Property (rather than the tenant of the Premises), and (ii) Tenant shall deposit
into escrow (I) cash in the amount of the Purchase Price and such other amount
as is necessary for Tenant’s closing costs pursuant to Paragraph D. below, and
(II) any documents reasonably necessary to effectuate the transfer contemplated
hereunder. Tenant shall also be required to cure any monetary defaults under
this Lease as a condition to Closing; provided, however, that any such monetary
default which is then in the process of litigation or arbitration pursuant to
the other provisions of this Lease shall be resolved pursuant to such
litigation, arbitration, or settlement thereof. If any amount which Landlord is
responsible for paying to Tenant under this Lease has not been paid as of the
Closing Date, Tenant shall have the right to credit the amount so owed by
Landlord against the Purchase Price. Title Company shall close escrow on the
Property when it is in a position to issue to Tenant the Owner’s Title Policy
subject to the Permitted Exceptions. Title Company shall close escrow by
(i) recording the Grant, Bargain and Sale Deed, (ii) issuing the Title Policy to
Tenant, and (iii) paying to Landlord the Purchase Price and paying the
applicable closing costs to the person(s) entitled thereto.

                    C. Prorations. Real Property Taxes and any other costs and
expenses related to the ownership, management and insurance of the Property
shall be prorated through the Closing Date in accordance with customary
practices in North Las Vegas, Nevada (modified appropriately to reflect the
treatment of such costs and expenses as set forth in this Lease).

                    D. Costs of Sale. Landlord agrees to pay (i) the cost of the
premium for the Owner’s Title Policy for a CLTA policy (including extended
coverage), (ii) one-half (1/2) of the real property transfer taxes imposed upon
recording of the Grant, Bargain and Sale Deed, and (iii) one-half (1/2) of the
closing fee of Title Company. Tenant agrees to pay (i) the fees for any
endorsements (other than extended coverage) to the Owner’s Title Policy and for
the difference in the cost of an ALTA policy as opposed to a CLTA policy,
(ii) one-half (1/2) of the real property transfer taxes imposed upon recording
of the Grant, Bargain and Sale Deed, and (iii) one-half (1/2) of the closing fee
of Title Company, and (iv) all recording fees. Any and all other costs of escrow
shall be apportioned between Landlord and Tenant in accordance with the
customary practice in Clark County, Nevada.

     43.07 Time of the Essence. Time is of the essence in the performance of the
parties’ respective obligations contained in this Article 43.

     43.08 Further Assurances. Landlord and Tenant agree to execute such
additional documents, including escrow instructions, and take such further
actions as may be reasonable and necessary to carry out the provisions of this
Article 43.

     43.09 Termination of Lease. Upon the Closing, without limiting any of the
parties’ respective rights and remedies under the Lease, the Lease shall
terminate; provided, however, that nothing contained herein shall affect the
parties’ obligations which survive the termination of the Lease.

     43.10 Split Profit Sale. In the event that: (i) Tenant shall exercise its
Purchase Option, (ii) the Closing of the sale of the Property shall occur
pursuant to the terms of this Article 43, (iii) Tenant shall subsequently sell
the Property to a third party pursuant to an arms length, bona fide transaction
(expressly excluding, without limitation, any sale, transfer or conveyance of
the Property made by Tenant for financing purposes, and/or to an Affiliate of
Tenant), the closing of which sale occurs within three (3) years after the
Closing Date of the sale of the Property by Landlord to Tenant, and (iv) Tenant
receives a Sale Profit (as defined below) in connection with such sale (any such
sale being referred to herein as a “Split Profit Sale”), then Tenant agrees that
it will pay to Landlord, within thirty (30) days after its receipt of such Sale
Profit, an amount thereof as follows:

     (a) Fifty Percent (50%) of the first $2,356,276 of any such Sale Profit;
and

     (b) If any such Sale Profit exceeds $2,356,276, then 25% of the next
$5,097,004 of such Sale Profit.

     Tenant shall not be required to pay Landlord any portion of any such Sale
Profit which exceeds $7,453,280. Examples of the allocation of any Sale Profit
between Landlord and Tenant are set forth on Exhibit “L” attached hereto. For
purposes hereof, the term “Sale Profit” shall mean the excess of (A) the
purchase price paid to Tenant in connection with any Split Profit Sale, over (B)
the sum of (i) the Purchase Price described in Section 43.02 above, plus
(ii) all costs and expenses paid or incurred by Tenant

32



--------------------------------------------------------------------------------



 



in connection with the Purchase Option and the Split Profit Sale in question
(including, without limitation, any brokerage commissions, transfer taxes, legal
fees and expenses and title insurance costs).

44. UNTENANTABILITY.

     44.01 Abatement Right. If, as a result of: (i) any material interruption,
failure, decrease or impairment of any of the services or utilities to be
provided in accordance with the terms and provisions of this Lease for any
reason whatsoever (a “Material Service Failure”), or (ii) lack of access to or
from the Property, or (iii) Landlord’s failure to perform any Landlord Repairs,
the Premises or any portion thereof become Untenantable (as defined below) and
such Untenantability continues for more than six (6) consecutive calendar days
or three (3) days if such interruption is covered by Landlord’s rent loss
insurance (which period shall not be extended for Unavoidable Delays), then Rent
shall thereafter abate with respect to the Premises or the portion thereof that
is rendered Untenantable as a result thereof, and Rent shall also abate with
respect to any additional portions of the Premises that are not functionally
usable and that are not used by Tenant for normal business operations due to the
relocation of a portion of Tenant’s operations; provided however, that in the
event that fifty percent (50%) or more of the Rentable Area of the Premises is
rendered Untenantable, then the entire Premises (to the extent that the same is
not used by Tenant for the normal conduct of its business) shall be deemed to be
Untenantable. Rent shall continue to abate for the duration of such
Untenantability from and after said six (6) or three (3) day period, as
applicable. The parties agree that in the event of such interruption to at all
times to cooperate and use reasonable efforts to correct any Untenantability of
the Premises.

     44.02 Termination Right. If any period of Untenantability resulting from a
Material Service Failure, lack of access to or from the Property or failure by
Landlord to perform Landlord Repairs affects (a) more than 25% of the Rentable
Area of the Premises (said space described in this subclause (a) being herein
called “Material Affected Space”), or (b) a portion of the Premises which, when
so rendered Untenantable, materially and adversely affects Tenant’s ability to
use the remainder of the Premises for its normal business operations (for
example, but not by way of limitation, the area in which Tenant’s conveyor
system, primary computer equipment and/or data center are located), and
continues for more than one hundred sixty-five (165) consecutive days, then
Tenant shall have the right (during the period such Untenantability persists
beyond the foregoing one hundred sixty-five (165) consecutive day period), to
terminate this Lease with respect to said Material Affected Space, or (at
Tenant’s option) to terminate this Lease in its entirety, which termination
shall be effective upon receipt of such written notice. If this Lease is
terminated pursuant to this Section 44.02 with respect to all or a portion of
the Premises, then Base Monthly Rent and other scheduled payments of Rent shall
be apportioned with respect to the Premises so terminated on a per diem basis
and shall be paid to the date of the event giving rise to such Untenantability
(with appropriate adjustment for the portion of the Premises that Tenant
continues to occupy for the normal conduct of its business from the date of such
event to said termination).

     44.03 Untenantability. For purposes of this Lease the term “Untenantable”
and “Untenantability” means with respect to the Premises, that the same cannot
reasonably be used by Tenant for the normal conduct of its business and in
accordance with applicable Laws, for any reason whatsoever, including (without
limitation) by reason of the condition of the Premises, or lack of or material
impairment to access, electricity, HVAC, sewer or water service.

45. MEMORANDUM OF LEASE

     45.01 Concurrently with the execution and delivery of this Lease, Landlord
and Tenant shall execute and deliver a recordable memorandum of this Lease, in
form and substance reasonably acceptable to Landlord and Tenant. Tenant shall
have the right to record any such memorandum of this Lease against the Property
at its sole cost and expense. In the event that any such memorandum of this
Lease is so recorded, then, within ten (10) days following the end of the Lease
Term, Landlord and Tenant shall enter into such documentation as may be
reasonably required to remove the same of record.

46. COLLINS BUSINESS PARK II ASSOCIATION

     46.01 Landlord agrees that during the Lease Term (or prior thereto), or at
any time thereafter if Tenant shall have exercised its Purchase Option, it shall
not vote under the Existing Declaration to cause the Collins Business Park II
Association (or its successor) or any “Owner” thereunder to materially and
adversely limit vehicular traffic at the Business Park without the written
approval of Tenant, which approval may be withheld in Tenant’s sole discretion.

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                  Landlord:   Tenant:
 
                DP INDUSTRIAL, LLC,   CDW LOGISTICS, INC., a Delaware limited
liability company   an Illinois corporation
 
                By:      DP ADVISORS LLC,         a Delaware limited liability
company         Its Property Manager    
 
               

  By:       /s/ Michael C. Dermody   By: /s/ Barbara A. Klein

               Michael C. Dermody   Name: Barbara A. Klein

      Its:   Member   Its: Chief Financial Officer
 
                Date: February 22, 2005   Date: February 22, 2005

34



--------------------------------------------------------------------------------



 



List of Exhibits Attached to Lease

     
Exhibit “A-1”
  Legal Description  
Exhibit “A-2”
  Site Plan  
Exhibit “B”
  Specifications for Landlord Work  
Exhibit “C”
  Workletter  
Exhibit “D”
  Rules and Regulations  
Exhibit “E”
  Commencement Date Certificate  
Exhibit “F”
  Sign Criteria  
Exhibit “G”
  Construction Schedule  
Exhibit “H”
  SNDA (Lease Subordination, Non-Disturbance and Attornment Agreement)  
Exhibit “I-1”
  Business Park (Legal Description)  
Exhibit “I-2”
  Adjacent Premises (Legal Description)  
Exhibit “J-1”
  Restricted Competitors – Business Park  
Exhibit “J-2”
  Restricted Competitors – Adjacent Site  
Exhibit “K”
  Restrictive Covenant Agreement  
Exhibit “L”
  Example of Allocation of Sale Profit  
Exhibit “M”
  Extended Warranties for Certain Landlord Work Contractors  
Exhibit “N”
  Location of Paved Surface  
Exhibit “O”
  Estimated Operating Costs Budget for First Year of Lease Term  
Exhibit “P”
  Representations and Warranties of Landlord To Be Provided In Purchase and Sale
Agreement If Tenant Exercises Purchase Option  
Exhibit “Q”
  Allocation of Repair Obligations  
Schedule 1
  Insurance Certificate

